

Exhibit 10.1


MASTER AGREEMENT




BY AND AMONG




SEMGROUP, L.P.,
SEMMANAGEMENT, L.L.C.,
SEMOPERATING G.P., L.L.C.,
SEMMATERIALS, L.P.,
K.C. ASPHALT, L.L.C.,
SEMCRUDE, L.P.,
EAGLWING, L.P.,
SEMGROUP HOLDINGS, L.P.




AND




SEMGROUP ENERGY PARTNERS, L.P.,
SEMGROUP ENERGY PARTNERS G.P., L.L.C.,
SEMGROUP ENERGY PARTNERS OPERATING, L.L.C.,
SEMGROUP ENERGY PARTNERS, L.L.C.,
SEMGROUP CRUDE STORAGE, L.L.C.,
SEMPIPE G.P., L.L.C.,
SEMPIPE, L.P.
SGLP MANAGEMENT, INC.
SEMMATERIALS ENERGY PARTNERS, L.L.C.




EFFECTIVE AS OF 11:59 PM CDT MARCH 31, 2009



 
 
 

--------------------------------------------------------------------------------

 
                        TABLE OF
CONTENTS                                                        
                                                                Page
 


ARTICLE I
SETTLEMENT TRANSACTIONS
2
1.1
The Transactions
2
1.2
SemMaterials Transactions
3
1.3
Employees
5
1.4
Release of Liens
5
ARTICLE II
TREATMENT OF CERTAIN CONTRACTS  IN BANKRUPTCY PROCEEDINGS
6
2.1
Rejection of Contracts
6
2.2
Allowed Claims
7
2.3
Termination of Guaranties
7
ARTICLE III
MUTUAL RELEASES
7
3.1
General Release of Certain Claims by SGLP Parties
7
3.2
General Release of Certain Claims by SemGroup Parties
8
3.3
Release of Certain Claims by SGLP Parties
8
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SEMGROUP PARTIES
9
4.1
Organization and Good Standing
9
4.2
Authorization of Settlement Agreement and Transaction Documents
9
4.3
No Violation; Consents
9
4.4
Title to Property
9
4.5
Brokerage Fees
10
4.6
Acknowledgement of SemGroup Parties
10
4.7
Limitation of Representations and Warranties
10
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SGLP PARTIES
11
5.1
Organization and Good Standing
11
5.2
Authorization of Agreement and Transaction Documents
11
5.3
No Violation; Consents
11
5.4
Title to Property
11
5.5
Brokerage Fees
12
5.6
Acknowledgement of SGLP Parties
12
5.7
Limitation of Representations and Warranties
12
ARTICLE VI
ADDITIONAL COVENANTS
12
6.1
Expenses
12
6.2
Mutual Cooperation
13
6.3
Taxes
13
6.4
Tax Allocation
13
ARTICLE VII
MISCELLANEOUS
14
7.1
Effect of this Agreement
14
7.2
Binding Effect; Successors
14
7.3
Submission to Jurisdiction
15
7.4
Waiver of Jury Trial
15
7.5
Entire Agreement
16
7.6
Amendments and Waivers
16
7.7
Governing Law
16
7.8
Notices
17
7.9
Severability
18
7.10
Counterparts
18
7.11
Captions
18
7.12
Interpretation
18
7.13
Third Party Beneficiaries
18





 
 

--------------------------------------------------------------------------------

 



Exhibits


Exhibit A                      Kansas Transfer Documents
Exhibit B                      Shared Services Agreement
Exhibit C                      SCADA Transfer Document
Exhibit D-1                                Oklahoma City Lease
Exhibit D-2                                Cushing Lease
Exhibit E                      Line Fill and Tank Bottoms Transfer Document
Exhibit F                      New Throughput Agreement
Exhibit G-1                                SGLP Dropdown Transfer Documents
Exhibit G-2                                SemGroup Dropdown Transfer Documents
Exhibit H                      Cushing Land Rights Agreements
Exhibit I                      Trademark License Agreement
Exhibit J                      Asphalt Transfer Documents
Exhibit K                      New Terminalling Agreement
Exhibit L                      New Terminal Access Agreement
Exhibit M                                SemMaterials Transition Services
Agreement
Exhibit N                      SemMaterials Software
Exhibit O                      SemMaterials Software Transfer Agreement
Exhibit P                      Final Order
Exhibit Q                      Kansas Pipeline
Exhibit R                      SemGroup Lender Release
Exhibit S                      SGLP Lender Release



 
 

--------------------------------------------------------------------------------

 

MASTER AGREEMENT


This Master Agreement (this “Agreement”), is entered into on April 7, 2009, to
be effective as of 11:59 PM CDT March 31, 2009 (the “Effective Date”), by and
among SemGroup, L.P. (“SemGroup”), SemManagement, L.L.C. (“SemManagement”),
SemOperating G.P., L.L.C. (“SemOperating”), SemMaterials, L.P. (“SemMaterials”),
K.C. Asphalt, L.L.C. (“KC Asphalt”), SemCrude, L.P. (“SemCrude”), Eaglwing, L.P.
(“Eaglwing”), SemGroup Holdings, L.P. (“SemGroup Holdings”), SemGroup Energy
Partners, L.P. (“SGLP”), SemGroup Energy Partners G.P., L.L.C. (“SGLP GP”),
SemGroup Energy Partners Operating, L.L.C. (“SGLP Operating”), SemGroup Energy
Partners, L.L.C. (“SGEP”), SemGroup Crude Storage, L.L.C. (“Crude Storage”),
SemPipe, L.P. (“SemPipe LP”), SemPipe G.P., L.L.C. (“SemPipe”), SGLP Management,
Inc. (“SGLP Management”) and SemMaterials Energy Partners, L.L.C.
(“SMEP”).  SemGroup, SemManagement, SemOperating, SemMaterials, KC Asphalt,
SemCrude, Eaglwing and SemGroup Holdings are collectively referred to as the
“SemGroup Parties.”  SGLP, SGLP GP, SGLP Operating, SGEP, Crude Storage, SemPipe
LP, SemPipe, SGLP Management and SMEP are collectively referred to as the “SGLP
Parties.”  The SemGroup Parties and the SGLP Parties are collectively referred
to as the “Parties” and individually referred to as a “Party”.


Capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in attached Appendix A, which  is incorporated herein by
reference.


PRELIMINARY STATEMENTS


WHEREAS, the Parties have engaged in extensive, arms’ length and good faith
negotiations and discussions concerning a global settlement;


WHEREAS, the Parties signed that certain term sheet on March 6, 2009 (the “Term
Sheet”), which set forth the principal terms of a settlement agreement;


WHEREAS, the Bankruptcy Court approved the Term Sheet on March 12, 2009;


WHEREAS, the Parties now desire to enter into a series of agreements to
compromise and settle all matters among them as described in the Term Sheet and
to effect the transactions described therein (the “Transactions”); and


WHEREAS, the Parties acknowledge and agree that the compromise and settlement
reflected herein constitutes the exchange of reasonably equivalent value between
the Parties to settle the matters among them as described in the Term Sheet and
is both fair and reasonable to all the Parties.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants, representations and warranties set forth in this Agreement and for
other good, valid and binding consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties to this Agreement, intending to be
legally bound, hereby agree as follows:
1

--------------------------------------------------------------------------------


 
ARTICLE I
 
SETTLEMENT TRANSACTIONS
 
1.1 The Transactions.  The following Transactions, among others referenced
herein, are occurring concurrently with the execution of this Agreement by the
Parties, to be effective as of the Effective Date.
 
(a) Transfer of Kansas Assets.  SGEP and its Affiliates are transferring the KC
Crude Transferred Assets to SemCrude by executing and delivering the documents
listed on Exhibit A hereto (the “Kansas Transfer Documents”).
 
(b) Shared Services Agreement.  SGEP, SemCrude and certain of their Affiliates
are executing and delivering the shared services agreement attached hereto as
Exhibit B (the “Shared Services Agreement”).
 
(c) SCADA Agreements.  SGEP and its Affiliates are transferring to SemCrude and
its Affiliates all of their rights, title and interest, in and to the SCADA
System by executing and delivering the bill of sale attached as Exhibit C hereto
(the “SCADA Transfer Document”).  SGEP, SemCrude and certain of their Affiliates
are also executing and delivering the Shared Services Agreement, which includes
SCADA Services on Exhibit C thereto.
 
(d) Office Leases.  SGLP, SemCrude and certain of their Affiliates are executing
and delivering (i) the lease attached hereto as Exhibit D-1 (the “Oklahoma City
Lease”) regarding the lease by SemCrude of SGLP’s office space in the Oklahoma
City operations building for its employees and equipment and (ii) the lease
attached hereto as Exhibit D-2 (the “Cushing Lease”) regarding the lease by
SemCrude of SGLP’s office space in the interchange building, one lab building
and two maintenance buildings located in Cushing, Oklahoma for its employees and
equipment.
 
(e) Line Fill and Tank Bottoms.  SemCrude is transferring to SGEP as of the
Effective Date 355,000 Barrels of crude oil owned by SemCrude and located in the
pipelines or storage tanks of the SGLP Parties as of the Effective Date (the
“Line Fill and Tank Bottoms”).  If SemCrude does not own 355,000 Barrels of Line
Fill and Tank Bottoms as of the Effective Date, then SemCrude will transfer
Barrels located at other mutually convenient locations in order to achieve the
total of 355,000 Barrels (the “Additional Barrels”).   The Line Fill and Tank
Bottoms and the Additional Barrels, if any, will be transferred by SemCrude
executing and delivering the bill of sale attached as Exhibit E hereto (the
“Line Fill and Tank Bottoms Transfer Document”), which sets forth the number of
Barrels being transferred at each location.  The SGLP Parties hereby acknowledge
and agree that after the execution of this Agreement, SemCrude will continue to
own its Barrels of crude oil located in the pipelines or storage tanks of the
SGLP Parties (other than the Line Fill and Tank Bottoms and, if any, the
Additional Barrels), which Barrels will be delivered to SemCrude at its
direction pursuant to the New Throughput Agreement.  The Parties will agree on
the inventory process to be utilized to determine the number of Barrels owned by
SemCrude after the Effective Date, which process shall be in accordance with
customary industry practice.
2

--------------------------------------------------------------------------------


 
(f) Throughput Agreement.  SemCrude and SGLP are executing and delivering the
throughput agreement attached hereto as Exhibit F (the “New Throughput
Agreement”).
 
(g) Dropdown Items.
 
(i) SGEP and its Affiliates are transferring to SemCrude and its Affiliates the
SGLP Outstanding Items to the SemGroup Parties by executing and delivering the
documents listed on Exhibit G-1 hereto (the “SGLP Dropdown Transfer Documents”).
 
(ii) SemCrude and its Affiliates are transferring to SGEP and its Affiliates the
SemGroup Outstanding Items to the SGLP Parties by executing and delivering the
documents listed on Exhibit G-2 hereto (the “SemGroup Dropdown Transfer
Documents”).
 
(h) Cushing Land Rights Agreements.  SGLP, SemCrude and its respective
Affiliates are executing and delivering the deeds, easements and memoranda
listed on Exhibit H hereto (the “Cushing Land Rights Agreements”) to evidence
the Parties’ respective land rights at Cushing, Oklahoma.
 
(i) Trademark License Agreements.  SGLP and its Affiliates are executing and
delivering the trademark license agreement attached hereto as Exhibit I (the
“Trademark License Agreement”) regarding the license of certain trademarks by
the SGLP Parties on and after the Effective Date.
 
(j) Transfer of Asphalt Transferred Assets.  SemMaterials and its Affiliates are
transferring the Asphalt Transferred Assets to SMEP and its Affiliates by
executing and delivering the documents listed on Exhibit J hereto (the “Asphalt
Transfer Documents”).
 
(k) Terminalling and Storage Agreement.  SemMaterials and SMEP are executing and
delivering the terminalling and storage agreement attached hereto as Exhibit K
(the “New Terminalling Agreement”).
 
(l) Terminal Access and Use Agreement.  SemMaterials and SMEP are executing and
delivering the terminal access and use agreement attached hereto as Exhibit L
(the “New Terminal Access Agreement”).
 
(m) Transition Services Agreement.  SemMaterials and SMEP are executing and
delivering the transition services agreement attached hereto as Exhibit M (the
“SemMaterials Transition Services Agreement”).
 
1.2 SemMaterials Transactions.  In connection with the orderly wind down of
SemGroup’s SemMaterials operations, the Parties will enter into the following
agreements:    
 
(a) SGLP shall have the option (the “SemMaterials Contracts Option”) to have the
SemGroup Parties transfer any of their existing subleases, storage agreements or
leases with third parties relating to the Asphalt Transferred Assets (the
“Asphalt Third Party Contracts”) to the SGLP Parties pursuant to the following
terms and conditions:
3

--------------------------------------------------------------------------------


 
(i) Promptly after the date hereof, SGLP will notify SemMaterials if it is aware
of any Asphalt Third Party Contract that it wishes to assume and SemMaterials
will provide information as reasonably requested by SGLP with respect to any
Asphalt Third Party Contract, including whether any Asphalt Third Party Contract
is needed by the SemGroup Parties in connection with its SemMaterials wind down
and the cure and any other payments required in connection with the assumption
and assignment of each Asphalt Third Party Contract;
 
(ii) To exercise the SemMaterials Contracts Option, SGLP must promptly deliver
written notice to SemGroup of such exercise specifying each Asphalt Third Party
Contracts to be assumed no later than April 30, 2009 (the “Contracts Option
Deadline”).  If SGLP exercises the SemMaterials Contracts Option with respect to
any Asphalt Third Party Contract, and if such Asphalt Third Party Contract is
assumed and assigned, then SGLP will be solely responsible for any cure or other
payments required in connection with the assumption and assignment of such
Asphalt Third Party Contract, regardless of when such assumption and assignment
occurs or when such payment is due;
 
(iii) Upon receipt of written notice and payment from SGLP exercising the
SemMaterials Contracts Option, the SemGroup Parties shall promptly file a motion
with the Bankruptcy Court seeking to assume and assign all identified Asphalt
Third Party Contracts free and clear of any Liens; and
 
(iv) If SemGroup does not receive such written notice as to any Asphalt Third
Party Contract by the Contracts Option Deadline, then SGLP shall have waived its
rights to have such Asphalt Third Party Contract assigned to it and the SemGroup
Parties shall be permitted to accept or reject any Asphalt Third Party Contract
in their sole discretion.
 
(b) SGLP shall have the option (the “SemMaterials Software Option”) to have the
SemGroup Parties transfer any of the asphalt front-office systems and related
software licenses described on Exhibit N hereto (the “SemMaterials Software”),
to the extent permissible, to the SGLP Parties pursuant to the following terms
and conditions:
 
(i) SemMaterials shall retain the SemMaterials Software in connection with the
orderly wind down of its operations;
 
(ii) Promptly after the date hereof, SGLP will notify SemMaterials if it is
aware of any SemMaterials Software that it wishes to assume and SemMaterials
will provide information as reasonably requested by SGLP with respect to the
SemMaterials Software, including (1) the date on which SemMaterials will no
longer need to use the SemMaterials Software (the “Software Transfer Date”), (2)
the cure and any other payments required in connection with the assumption and
assignment of any contracts related to the SemMaterials Software (the “Software
Third Party Contracts”), and (3) the amount of any prepaid maintenance,
licensing or other costs related to the SemMaterials Software paid or to be paid
by the SemGroup Parties as of the Software Transfer Date (the “Software Transfer
Costs”);
 
(iii) To exercise the SemMaterials Software Option, SGLP must deliver written
notice of such exercise to SemGroup no later than April 30, 2009 (the “Software
Option Deadline”).  If SGLP exercises the SemMaterials Software Option with
respect to any Software Third Party Contract, and if such Software Third Party
Contract is assumed and assigned, then SGLP will be solely responsible for any
cure or other payments required in connection with the assumption and assignment
of such Software Third Party Contract, regardless of when such assumption and
assignment occurs or when such payment is due;
4

--------------------------------------------------------------------------------


 
(iv) Upon receipt of written notice and payment from SGLP exercising the
SemMaterials Software Option, the SemGroup Parties shall promptly file a motion
with the Bankruptcy Court seeking to assume and assign all identified Software
Third Party Contracts free and clear of any Liens; and
 
(v) If SGLP exercises the SemMaterials Software Option, then on the Software
Transfer Date, and subject to any restrictions on transfer, SemMaterials, SMEP
and certain of their Affiliates will execute and deliver the transfer agreement
attached hereto as Exhibit O (the “SemMaterials Software Transfer Agreement”)
relating to the transfer of the SemMaterials Software to the SGLP Parties and
the SGLP Parties shall pay to the SemGroup Parties an amount equal to the
Software Transfer Costs.
 
1.3 Employees.  
 
(a) The Parties hereby acknowledge and agree that SGLP has made offers of
employment to individuals as agreed with SemGroup.
 
(b) For a period of one (1) year following the date hereof, the SGLP Parties
shall not directly or indirectly, through any Affiliate, officer, director,
stockholder, member, partner, agent or otherwise, cause, solicit, induce or
encourage any employee of a SemGroup Party after the date hereof to leave such
employment or solicit the employment of or employ or retain as a consultant any
such employee; provided, however, that the hiring of any such employee that the
Parties mutually agree can be offered employment by the SGLP Parties and the
hiring of any such employee through the use of general advertisements in
publications (including external websites) shall be deemed not to violate this
provision.
 
(c) For a period of one (1) year following the date hereof, the SemGroup Parties
shall not directly or indirectly, through any Affiliate, officer, director,
stockholder, member, partner, agent or otherwise, cause, solicit, induce or
encourage any employee of a SGLP Party after the date hereof to leave such
employment or solicit the employment of or employ or retain as a consultant any
such employee; provided, however, that the hiring of any such employee that the
Parties mutually agree can be offered employment by the SemGroup Parties and the
hiring of any such employee through the use of general advertisements in
publications (including external websites) shall be deemed not to violate this
provision.
 
1.4 Release of Liens.  
 
(a) The SGLP Parties will deliver the SGLP Lender Release evidencing the release
of any Liens of the SGLP Lenders on the SGLP Transferred Assets (as defined
herein).  As soon as practicable after the date hereof, (i) the SemGroup Parties
will file the appropriate documents to evidence the release of the SGLP Lenders’
Liens on the SGLP Transferred Assets and (ii) the SemGroup Parties will file a
notice of bankruptcy filing of the SemGroup Parties in the relevant
jurisdictions.
4

--------------------------------------------------------------------------------


 
(b) The SemGroup Parties will deliver the SemGroup Lender Release confirming the
removal of any Liens of the SemGroup Lenders on the SemGroup Transferred Assets
(as defined herein).  The SemGroup Parties will use their commercially
reasonable efforts to work with the SemGroup Lenders to take all reasonable
action to confirm the removal of any and all Liens on the SemGroup Transferred
Assets by the SemGroup Lenders.  As soon as practicable after the date hereof,
(i) the SGLP Parties will file the appropriate documents to evidence the release
of the SemGroup Lenders’ Liens on the SemGroup Transferred Assets and (ii) the
SGLP Parties will file the SGLP Lender Security Documents.
 
ARTICLE II
 
TREATMENT OF CERTAIN CONTRACTS
IN BANKRUPTCY PROCEEDINGS
 
2.1 Rejection of Contracts.  
 
(a) Pursuant to the Final Order, the Terminalling and Storage Agreement, the
Throughput Agreement, the Omnibus Agreement, the Terminal Access and Use
Agreement and the SemGroup Guaranty (collectively, the “Rejected Contracts”)
shall be deemed rejected effective as of the Effective Date in accordance with
the provisions of section 365 of the Bankruptcy Code.  The Parties agree that
each Party that is a party to any Rejected Contract shall be relieved of any
obligation to such other Parties as are party thereto to make any payments,
including payment on any prepetition or postpetition Claim for damages or
otherwise, under the Rejected Contracts or to otherwise perform under such
agreements for the benefit of any such other Party; provided that (i) the SGLP
Parties shall be entitled to payment in the Bankruptcy Cases with respect to the
Allowed Claims (as defined herein) and (ii) the SemGroup Parties will be
responsible for all amounts owing to the SGLP Parties, and the SGLP Parties will
be responsible for all amounts owing to the SemGroup Parties, under each
Rejected Contract for periods up to the date that such contract is rejected,
which amounts may be netted in accordance with the September Order.  The Parties
hereby acknowledge and agree that the following waivers apply for the period
from March 1, 2009 through March 31, 2009: (1) SGLP and its Affiliates hereby
waive amounts due by SemGroup and its Affiliates under the Terminalling and
Storage Agreement, (2) SemGroup and its Affiliates hereby waive the
administrative fee due by SGLP and its Affiliates under the Omnibus Agreement
and (3) SemGroup and its Affiliates hereby waive the charges for operational
services related solely to SemMaterials due by SGLP and its Affiliates under the
Omnibus Agreement.
 
(b) The Parties acknowledge and agree that all amounts owed by any SGLP Party
under the Omnibus Agreement prior to the Filing Date shall be netted against all
amounts owed by any SemGroup Party under the Terminalling and Storage Agreement
and the Throughput Agreement for services provided prior to the Filing
Date.  The Parties hereby waive any remaining positive balance owing under the
Rejected Contracts after such netting of pre-Filing Date account balances,
regardless of whether the balance is owing to the SemGroup Parties, on the one
hand, or the SGLP Parties, on the other hand.
6

--------------------------------------------------------------------------------


 
(c) Subject to Section 2.2 below, each proof of claim filed by or on behalf of
any Parties hereto against the SemGroup Parties in connection with the Rejected
Contracts shall be deemed irrevocably withdrawn, with prejudice, and to the
extent applicable expunged and all claims set forth therein disallowed in their
entirety.
 
2.2 Allowed Claims.  Pursuant to the Final Order, the following claims shall be
allowed as general unsecured claims in the Bankruptcy Cases:
 
(a) SMEP will have a general unsecured claim against SemMaterials, KC Asphalt
and SemGroup (joint and several) in the amount of $35,000,000 as a result of the
rejection of the Terminalling and Storage Agreement (the “Terminalling Agreement
Allowed Claim”); and
 
(b) SGLP and SGEP will have a general unsecured claim against SemCrude, Eaglwing
and SemGroup  (joint and several) in the amount of $20,000,000 as a result of
the rejection of the Throughput Agreement (the “Throughput Agreement Allowed
Claim”).
 
2.3 Termination of Guaranties.  Effective as of the Effective Date, the SGLP
Guaranty and the SemGroup Guaranty (if and to the extent not deemed to be an
executory contract and rejected pursuant to Section 2.1 hereof) shall be deemed
terminated with respect to the Parties and each Party that is a party thereto
shall be relieved of any obligation to such other Parties as are party thereto
to make any payments, including, without limitation, payment on any prepetition
or postpetition Claim for damages or otherwise, under such terminated guaranties
or to otherwise perform under such guaranties for the benefit of any such other
Party.
 
ARTICLE III
 
MUTUAL RELEASES
 
3.1 General Release of Certain Claims by SGLP Parties.  Effective as of the
execution of this Agreement, each of the SGLP Parties, on its own behalf and on
behalf of each of its respective Affiliates, subsidiaries, members, managers,
partners, principals, parent companies, stockholders, officers, employees,
creditors, directors, agents, representatives, attorneys, successors and
assigns, hereby knowingly and voluntarily, generally, fully, unconditionally,
absolutely, finally and forever waives, releases, acquits and discharges each of
the SemGroup Parties and the SemGroup Lenders, solely in their capacity as a
lender of the SemGroup Parties (or an agent to such lender or lenders), together
with each of the SemGroup Parties’ and the SemGroup Lenders’ respective
Affiliates, subsidiaries, members, managers, partners, principals, parent
companies, stockholders, post-Filing Date financial advisors, attorneys,
bankruptcy estates, successors and assigns (collectively, the “SemGroup Released
Parties”), from, and covenants not to sue each of the SemGroup Released Parties
for or on, and holds each of the SemGroup Released Parties harmless against, any
and all Claims relating or attributable to, or arising out of or in connection
with, (i) the transfer of assets by the SGLP Parties pursuant to or in
connection with the Dropdown Agreements, including the SGLP Outstanding Items
(the “SemGroup Dropdown Assets”), and the transactions related thereto or the
ownership, operation or maintenance of any of the SemGroup Dropdown Assets by
the SemGroup Parties and (ii) the Rejected Contracts and the transactions
related thereto (the “Released Contract Claims”), including for rejection
damages (collectively, the “Specified SGLP Released Claims”).  Notwithstanding
anything to the contrary herein, this release shall not release or discharge (x)
any Claims other than the Specified SGLP Released Claims, (y) any Claims against
any officers, directors, employees, managers or outside accountants of any of
the SemGroup Parties or (z) any Claims relating to or arising out of this
Agreement, including those described in Section 2.1(a), 2.2(a) and 2.2(b), or
any of the Transaction Documents.  
7

--------------------------------------------------------------------------------


 
3.2 General Release of Certain Claims by SemGroup Parties.  Effective as of the
execution of this Agreement, each of the SemGroup Parties, on its own behalf and
on behalf of each of its respective bankruptcy estates, Affiliates,
subsidiaries, members, managers, partners, principals, parent companies,
stockholders, officers, employees, creditors, directors, agents,
representatives, attorneys, successors and assigns, hereby knowingly and
voluntarily, generally, fully, unconditionally, absolutely, finally and forever
waives, releases, acquits and forever discharges each of the SGLP Parties and
the SGLP Lenders, solely in their capacity as a lender of the SGLP Parties (or
an agent to such lender or lenders), together with each of the SGLP Parties’ and
SGLP Lenders’ respective Affiliates, subsidiaries, members, managers, partners,
principals, parent companies, stockholders, post-Filing Date financial advisors,
attorneys, successors and assigns (collectively, the “SGLP Released Parties”),
from, and covenants not to sue each of the SGLP Released Parties for or on, and
holds each of the SGLP Released Parties harmless against, any and all Claims,
including, without limitation, any claims under Chapter 5 of the Bankruptcy
Code, relating or attributable to, or arising out of or in connection with (i)
the transfer of assets by the SemGroup Parties pursuant to or in connection with
the Dropdown Agreements, including the  SemGroup Outstanding Items (the “SGLP
Dropdown Assets”), and the transactions related thereto or the ownership,
operation or maintenance of any of the SGLP Dropdown Assets by the SGLP Parties
and (ii) the Released Contract Claims, including any Claims under Chapter 5 of
the Bankruptcy Code for payments made under the Rejected Contracts
(collectively, the “Specified SemGroup Released Claims”).  Notwithstanding
anything to the contrary herein, this release shall not release or discharge (x)
any Claims other than the Specified SemGroup Released Claims, (y) any Claims
against any officers, directors, employees, managers or outside accountants of
any of the SGLP Parties or (z) any Claims relating to or arising out of this
Agreement, including those described in Section 2.1(a), 2.2(a) and 2.2(b), or
any of the Transaction Documents.
 
3.3 Release of Certain Claims by SGLP Parties.  Effective as of the execution of
this Agreement, each of the SGLP Parties, on its own behalf and on behalf of
each of its respective Affiliates, subsidiaries, members, managers, partners,
principals, parent companies, stockholders, officers, employees, creditors,
directors, agents, representatives, attorneys, successors and assigns, hereby
knowingly and voluntarily, generally, fully, unconditionally, absolutely,
finally and forever waives, releases, acquits and discharges the SemGroup
Released Parties from, and covenants not to sue each of the SemGroup Released
Parties for or on, and holds each of the SemGroup Released Parties harmless
against, any and all Claims which exist prior to or exist as of the Effective
Date, against (i) the Existing Asphalt Inventory and any proceeds thereof or
(ii) the crude inventory of the SemGroup Parties located in pipelines or storage
tanks of the SGLP Parties (other than the Line Fill and Tank Bottoms and, if
any, the Additional Barrels) and any proceeds thereof.
8

--------------------------------------------------------------------------------


 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SEMGROUP PARTIES
 
Each SemGroup Party hereby represents and warrants, as to itself, to each SGLP
Party as of the date hereof as follows:
 
4.1 Organization and Good Standing.  Each SemGroup Party is duly formed, validly
existing and in good standing under the laws of the state of its formation.
 
4.2 Authorization of Settlement Agreement and Transaction Documents.  Each
SemGroup Party has the requisite corporate, partnership or limited liability
company power and authority, as applicable, to execute this Agreement and the
other Transaction Documents to which it is a party, and to consummate the
Transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party.  The execution and delivery by each SemGroup Party of
this Agreement and the other Transaction Documents to which it is a party and
the consummation by each SemGroup Party of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by all necessary corporate, partnership or limited liability
company action, as applicable, on the part of each SemGroup Party and by the
Bankruptcy Court.  This Agreement and the other Transaction Documents to which
it is a party have been or will be duly executed and delivered by each SemGroup
Party, and, assuming due execution and delivery by each SGLP Party which is a
party thereto, constitute valid and binding obligations of such SemGroup Party,
enforceable against such SemGroup Party in accordance with their respective
terms, except that such enforceability may be limited by equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance).
 
4.3 No Violation; Consents.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated by each of the SemGroup
Parties does not and will not (a) conflict with or violate the provisions of the
certificate of incorporation or bylaws, or certificate of limited partnership or
limited partnership agreement, or certificate of formation or limited liability
company agreement, as applicable, of any SemGroup Party, (b) violate any
Applicable Law and (c) violate, conflict with or result in a violation or breach
of, or constitute a default (with or without due notice or lapse of time or
both) under, or require the consent of any other party to any contract to which
any of the SemGroup Parties is a party or by which any of their assets may be
bound (other than any that are not enforceable against the SemGroup Parties by
reason of their bankruptcy filings).
 
4.4 Title to Property.  The execution and delivery by the SemGroup Parties of
the SemGroup Dropdown Transfer Documents, the Line Fill and Tank Bottoms
Transfer Document and the Asphalt Transfer Documents (collectively, the
“SemGroup Transfer Documents”) conveys, subject to any requisite governmental
filings, to the SGLP Parties good title to, respectively, the SemGroup
Outstanding Items, the Line Fill and Tank Bottoms and the Asphalt Transferred
Assets (collectively, the “SemGroup Transferred Assets”), free and clear of any
and all Liens and interests (ownership or otherwise) of any other Person, and
liabilities, pursuant to sections 105(a), 363(f) and 365 of the Bankruptcy Code
and will be a legal, valid and effective transfer of the SemGroup Transferred
Assets.  The foregoing representation and warranty regarding title to the
SemGroup Transferred Assets is hereby qualified by Permitted Exceptions, if any,
but such qualification is not intended to limit the scope of paragraph 8 of the
Initial Order.  Each SemGroup Party acknowledges and agrees that such SemGroup
Party forever disclaims any right, title or interest of any nature, whether
legal, equitable, beneficial, or otherwise, in any of the SemGroup Transferred
Assets and agrees that all of its respective current and future rights, title
and interests therein have been fully conveyed to the SGLP Parties without any
reservation of interest of any nature.  Notwithstanding anything to the contrary
herein, this paragraph shall not be construed as providing a warranty as to the
title to the SemGroup Transferred Assets.
9

--------------------------------------------------------------------------------


 
4.5 Brokerage Fees.  No SemGroup Party has retained any financial advisor,
broker, agent, or finder or paid or agreed to pay any financial advisor, broker,
agent, or finder specifically on account of this Agreement or the Transactions
contemplated hereby for which any SGLP Party shall have any responsibility or
liability.
 
4.6 Acknowledgement of SemGroup Parties.  Each of the SemGroup Parties
acknowledges that: (i) it has relied on its own independent investigation, and
has not relied on any information or representations furnished by the SGLP
Parties or any representative or agent thereof with respect to the Rejected
Contracts or the Dropdown Agreements or in determining whether or not to enter
into this Agreement, other than the representations set forth in this Agreement,
(ii) it has conducted its own due diligence, including a review of the Rejected
Contracts, Dropdown Agreements and Applicable Law in connection therewith, as
well as undertaken the opportunity to review information, ask questions and
receive satisfactory answers concerning the Rejected Contracts, Dropdown
Agreements and the terms and conditions of this Agreement, (iii) it possesses
the knowledge, experience and sophistication to allow it to fully evaluate and
accept the merits and risks of entering into the transactions contemplated by
this Agreement and (iv) it has made its own independent determination in light
of its economic interests to reject each of the Rejected Contracts.
 
4.7 Limitation of Representations and Warranties.  THE SEMGROUP TRANSFERRED
ASSETS ARE BEING TRANSFERRED AND ACCEPTED IN THEIR CURRENT CONDITION, “AS IS,
WHERE IS AND WITH ALL FAULTS” AND EXCEPT AS MAY BE SPECIFICALLY SET FORTH
HEREIN, WITHOUT REPRESENTATION OR WARRANTY OR INDEMNIFICATION OF ANY KIND,
EXPRESS OR IMPLIED, EACH AND ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY THE
SEMGROUP PARTIES, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
WITH RESPECT TO QUALITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR
PURPOSE. EACH OF THE VARIOUS TRANSFER DOCUMENTS TO BE DELIVERED TO THE SGLP
PARTIES CONCURRENTLY HEREWITH SHALL CONTAIN A DISCLAIMER TO THIS EFFECT. THE
PARTIES AGREE THAT THIS PROVISION IS A MATERIAL PART OF THIS SETTLEMENT
AGREEMENT AND HAS BEEN BARGAINED FOR.
10

--------------------------------------------------------------------------------


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF SGLP PARTIES
 
Each of the SGLP Parties hereby represents and warrants, as to itself, to the
SemGroup Parties as of the date hereof as follows:
 
5.1 Organization and Good Standing.  Each SGLP Party is duly formed, validly
existing and in good standing under the laws of the state of its formation.
 
5.2 Authorization of Agreement and Transaction Documents.  Each SGLP Party has
the requisite corporate, partnership or limited liability company power and
authority, as applicable, to execute this Agreement and the other Transaction
Documents to which it is a party, and to consummate the Transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party.  The execution and delivery by each SGLP Party of this Agreement and
the other Transaction Documents to which it is a party and the consummation by
each SGLP Party of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate, partnership or limited liability company action, as
applicable, on the part of such SGLP Party.  This Agreement and the other
Transaction Documents to which it is a party have been or will be duly executed
and delivered by each SGLP Party and, assuming such agreements constitute a
valid and binding obligation of each SemGroup Party which is a party thereto
(and subject to any necessary approval from the Bankruptcy Court), are valid and
binding obligations of such SGLP Party enforceable against it in accordance with
its terms, subject to (a) applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application affecting enforcement of
creditors’ rights generally, and (b) general principles of equity, regardless of
whether asserted in a proceeding in equity or at law.
 
5.3 No Violation; Consents.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated by each of the SGLP Parties
does not and will not (a) conflict with or violate the provisions of the
certificate of incorporation or bylaws, or certificate of limited partnership or
limited partnership agreement, or certificate of formation or limited liability
company agreement, as applicable, of any SGLP Party, (b) violate any Applicable
Law and (c) violate, conflict with or result in a violation or breach of, or
constitute a default (with or without due notice or lapse of time or both)
under, or require the consent of any other party to any contract to which any of
the SGLP Parties is a party, which consent has not been obtained as of the date
hereof.
 
5.4 Title to Property.  The execution and delivery by the SGLP Parties of the
SGLP Dropdown Transfer Documents, the Kansas Transfer Documents and the SCADA
Transfer Document (collectively, the “SGLP Transfer Documents”) conveys, subject
to any requisite governmental filings, to the SemGroup Parties good title to,
respectively, the SGLP Outstanding Items, the KS Crude Transferred Assets and
the SCADA System (collectively, the “SGLP Transferred Assets”), free and clear
of any and all Liens (other than Permitted Exceptions) and interests (ownership
or otherwise) of any other Person and liabilities, and will be a legal, valid
and effective transfer of the SGLP Transferred Assets. Each SGLP Party
acknowledges and agrees that such SGLP Party forever disclaims any right, title
or interest of any nature, whether legal, equitable, beneficial, or otherwise,
in any of the SGLP Transferred Assets and agrees that all of its respective
current and future rights, title and interests therein have been fully conveyed
to the SemGroup Parties without any reservation of interest of any
nature.  Notwithstanding anything to the contrary herein, this paragraph shall
not be construed as providing a warranty as to the title to the SGLP Transferred
Assets.
11

--------------------------------------------------------------------------------


 
5.5 Brokerage Fees.  No SGLP Party has retained any financial advisor, broker,
agent, or finder or paid or agreed to pay any financial advisor, broker, agent,
or finder specifically on account of this Agreement or the Transactions
contemplated hereby for which any SemGroup Party shall have any responsibility
or liability.
 
5.6 Acknowledgement of SGLP Parties.  Each of the SGLP Parties acknowledges
that: (i) it has relied on its own independent investigation, and has not relied
on any information or representations furnished by the SemGroup Parties or any
representative or agent thereof with respect to the Rejected Contracts or the
Dropdown Agreements or in determining whether or not to enter into this
Agreement, other than the representations set forth in this Agreement, (ii) it
has conducted its own due diligence, including a review of the Rejected
Contracts, Dropdown Agreements and Applicable Law in connection therewith, as
well as undertaken the opportunity to review information, ask questions and
receive satisfactory answers concerning the Rejected Contracts, Dropdown
Agreements and the terms and conditions of this Agreement, (iii) it possesses
the knowledge, experience and sophistication to allow it to fully evaluate and
accept the merits and risks of entering into the transactions contemplated by
this Agreement and (iv) it has made its own independent determination in light
of its economic interests to accept the amount of the Allowed Claims with
respect to the Rejected Contracts.
 
5.7 Limitation of Representations and Warranties.  THE SGLP TRANSFERRED ASSETS
ARE BEING TRANSFERRED AND ACCEPTED IN THEIR CURRENT CONDITION, “AS IS, WHERE IS
AND WITH ALL FAULTS” AND EXCEPT AS MAY BE SPECIFICALLY SET FORTH HEREIN, WITHOUT
REPRESENTATION OR WARRANTY OR INDEMNIFICATION OF ANY KIND, EXPRESS OR IMPLIED,
EACH AND ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY THE SGLP PARTIES,
INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
QUALITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE. EACH OF
THE VARIOUS TRANSFER DOCUMENTS TO BE DELIVERED TO THE SEMGROUP PARTIES
CONCURRENTLY HEREWITH SHALL CONTAIN A DISCLAIMER TO THIS EFFECT. THE PARTIES
AGREE THAT THIS PROVISION IS A MATERIAL PART OF THIS SETTLEMENT AGREEMENT AND
HAS BEEN BARGAINED FOR.
 
ARTICLE VI
 
ADDITIONAL COVENANTS
 
6.1 Expenses.  Except as otherwise set forth in this Agreement, each Party shall
bear its own expenses incurred in connection with the negotiation and execution
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
obtaining the Final Order.  Except as provided in Section 6.3 hereof, all sales,
use, transfer, filing, recordation, registration and similar Taxes and fees
arising from or associated with any particular transfer of assets under this
Agreement shall be borne by the Party who owns such transferred assets after
giving effect to the Transactions contemplated by this Agreement, to the extent
such Taxes are not discharged by the Bankruptcy Court or otherwise relieved.  If
a SemGroup Party pays any such Taxes and fees that are allocated to a SGLP
Party, or a SGLP Party pays any such Taxes and fees that are allocated to a
SemGroup Party, then the SGLP Party or the SemGroup Party, as applicable, shall
reimburse promptly upon demand the SemGroup Party or the SGLP Party, as
applicable, for such documented Taxes and fees.  To the extent any ad valorem
Taxes are payable on any assets transferred pursuant to this Agreement, the
Party owning such asset at the time such Tax statement is received shall be
responsible for paying such Taxes and shall be entitled to seek reimbursement
from the other Party for its allocated portion of such Taxes.  For
clarification, if an asset was transferred from a SGLP Party to a SemGroup Party
on the Effective Date, then the SGLP Party would pay the ad valorem Taxes for
the fiscal year ended December 31, 2009 and would seek reimbursement of 25% of
such ad valorum Taxes from the SemGroup Party.
12

--------------------------------------------------------------------------------


 
6.2 Mutual Cooperation.  On and after the date hereof, each of the Parties
agrees to use its commercially reasonable efforts to take, or cause their
respective Affiliates to take, all action to do or cause to be done, and to
assist and cooperate with each other Party in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Transactions (in each case, to the extent that the same
is within the control of such Party), including, without limitation, (i)
compliance with any Bankruptcy Court approvals, consents and orders, (ii) the
obtaining of all necessary waivers, consents and approvals from Governmental
Authorities and the making of all necessary registrations and filings and the
taking of all reasonable steps as may be necessary to obtain any approval or
waiver from, or to avoid any action or proceeding by, any Governmental
Authority, (iii) the obtaining of all necessary consents, approvals or waivers
from third parties, (iv) the transfer (to the extent transferable) of all
operating, environmental and regulatory permits associated with the SemGroup
Transferred Assets or the SGLP Transferred Assets, as applicable, and (v) the
defending of any lawsuits or any other legal proceedings whether judicial or
administrative, challenging this Agreement or the consummation of the
Transactions.
 
6.3 Taxes.  The Parties acknowledge and agree that, with respect to any Taxes
owed in connection with any items transferred pursuant to the Dropdowns, the
Party intended to have ownership interests after giving effect to the
transactions contemplated by the relevant Dropdown Agreements shall be
responsible for any Taxes relating to periods or portions thereof beginning
after the effective date of the relevant Dropdown Agreement (in each case, a
“Dropdown Effective Date”), and the Party transferring such ownership interests
shall be responsible for any Taxes relating to periods or portions thereof
ending on or prior to the relevant Dropdown Effective Date, in each case
regardless of whether the transfer occurred as of such Dropdown Effective Date
or as of the Effective Date.  
 
6.4 Tax Allocation.  The Parties shall cooperate with each other in determining,
and shall agree on the date hereof on the valuation of, those SGLP Transferred
Assets and SemGroup Transferred Assets (if any) whose transfer hereunder is
subject to sales, use, or other transfer Taxes under the applicable Laws of any
jurisdiction (each, a "Taxable Asset").  The Parties acknowledge that the
SemGroup Parties intend to engage a third party evaluator during the second
quarter of 2009 to appraise all of the assets of the SemGroup Parties, including
the SGLP Transferred Assets.  If the appraised value determined by such third
party evaluator for any Taxable Asset is different than the value originally
agreed to by the parties for such Taxable Asset then, if necessary under
applicable Law, the Parties agree to amend any sales, use, or other transfer Tax
return to reflect the appraised value determined by such third party evaluator.
13

--------------------------------------------------------------------------------


 
ARTICLE VII
 
MISCELLANEOUS
 
7.1 Effect of this Agreement.  This Agreement and each of the terms contained
herein have been entered into as a matter of settlement and compromise of
disputes as to matters of fact and Applicable Law.  The settlement and
compromise contained herein have been entered into solely to avoid the burden,
expense, and uncertainty of litigation concerning the Parties’ respective
positions on such matters.  Therefore, this Agreement shall not constitute, or
be argued or asserted by any Party to constitute, any admission or
acknowledgement of any fact or proposition of Law, of the occurrence or
nonoccurrence of any event or of any liability or lack thereof on the part of
any Party hereto.  It is expressly understood and agreed that this Agreement,
and any negotiations or proceedings in connection herewith, do not constitute
and may not be construed as, or deemed to be, either evidence or an admission or
concession on the party of the SemGroup Parties or the SGLP Parties of any merit
or lack of merit whatsoever as to any claims each Party has asserted respecting
the matters expressly compromised herein.  The act of entering into or carrying
out this Agreement and any negotiations or proceedings related thereto shall not
be used, offered or received into evidence in any action or proceeding in any
court, administrative agency or other tribunal for any purpose whatsoever other
than to enforce or interpret the provisions of this Agreement; provided,
however, that this Agreement may be filed or submitted by the SemGroup Parties
or the SGLP Parties to support a claim of release, discharge or
satisfaction.  The SemGroup Parties and the SGLP Parties each separately intend
the settlement to be a final and complete resolution of all disputes between
them with respect to the subject matter of this Agreement and the mutual
releases herein.  Each of the Parties represents that it has not assigned or
transferred to any Person any right to recovery for any claim or potential claim
that otherwise would be released under this Agreement.
 
7.2 Binding Effect; Successors.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and the respective
successors and assigns of each of the Parties, including, without limitation,
any trustee hereinafter appointed in the Bankruptcy Cases as the representative
of the estates of the SemGroup Parties, or any other representative of the
SemGroup Parties who qualifies in a case under the Bankruptcy Code or in
connection with any other state, provincial, or federal proceeding.  The terms
and conditions of this Agreement shall survive:
 
(a) the entry of any subsequent Order converting any of the SemGroup Parties’
Bankruptcy Cases from chapter 11 of the Bankruptcy Code to chapter 7 of the
Bankruptcy Code;
 
(b) the appointment of any trustee in any of the SemGroup Parties’ Bankruptcy
Cases in any ensuing chapter 7 cases under the Bankruptcy Code;
14

--------------------------------------------------------------------------------


 
(c) the confirmation of a plan of reorganization for any of the SemGroup Parties
under the Bankruptcy Code;
 
(d) the dismissal of any of the SemGroup Parties’ Bankruptcy Cases or an Order
withdrawing the reference from the Bankruptcy Court;
 
(e) an Order from the Bankruptcy Court abstaining from handling any of the
SemGroup Parties’ Bankruptcy Cases; or
 
(f) a sale, assignment or other disposition of all or part of the SemGroup
Parties’ assets or this Agreement to any third party and/or assignee.
 
7.3 Submission to Jurisdiction.  
 
(a) Without limiting any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce
the terms of this Agreement and to decide any claims or disputes which may arise
or result from, or be connected with, this Agreement, any breach or default
hereunder, or the transactions contemplated hereby, and (ii) any and all Actions
related to the foregoing shall be filed and maintained only in the Bankruptcy
Court, and the Parties hereby consent to and submit to the jurisdiction and
venue of the Bankruptcy Court and shall receive notices at such locations as
indicated in Section 7.8; provided, however, that if a plan of reorganization
has become effective in the Bankruptcy Cases, the Parties agree to and hereby
unconditionally and irrevocably submit to the exclusive jurisdiction of any
federal or state court in United States District Court for the Southern District
of New York sitting in New York County or the Commercial Division, Civil Branch
of the Supreme Court of the State of New York sitting in New York County and any
appellate court from any thereof, for the resolution of any such claim or
dispute.
 
(b) The Parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by Applicable Law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby brought in any
court specified in paragraph (a) above, or any defense of inconvenient forum for
the maintenance of such dispute.  Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.
 
(c) Each of the Parties hereto hereby consents to process being served by any
Party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 7.8; provided,
however, that such service shall not be effective until the actual receipt
thereof by the Party being served.
 
7.4 Waiver of Jury Trial.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY
MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY PROCEEDING,
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY).  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS
AGREEMENT.
15

--------------------------------------------------------------------------------


 
7.5 Entire Agreement.  This Agreement, the Exhibits hereto and the other
Transaction Documents represent the entire understanding and agreement between
the Parties hereto with respect to the subject matter hereof and shall supersede
the Term Sheet; provided, however, that in the event of any dispute, this
Agreement, the Exhibits hereto and the other Transaction Documents shall be
interpreted to be consistent with the SGLP Settlement Orders.
 
7.6 Amendments and Waivers.  
 
(a) This Agreement, the Exhibits hereto and the other Transaction Documents can
be amended, supplemented or changed, and any provision hereof can be waived,
only by written instrument making specific reference to this Agreement or any
Transaction Document signed by the Party against whom enforcement of any such
amendment, supplement, modification or waiver is sought.  The Parties hereby
acknowledge and agree that, prior to the date that a plan of reorganization has
become effective in the Bankruptcy Cases, a material amendment to this Agreement
or any of the Transaction Documents requires the approval of the Bankruptcy
Court.
 
(b) No action taken pursuant to this Agreement or any Transaction Document,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any Party hereto of a breach of any provision of this Agreement or any other
Transaction Document shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
 
7.7 Governing Law.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED, AND DETERMINED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION).
16

--------------------------------------------------------------------------------


 
7.8 Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed duly given (i) when delivered personally or by
prepaid overnight courier, with a record of receipt, (ii) when actually received
if mailed by certified mail, return receipt requested, or (iii) the day of
transmission, if sent by facsimile or telecopy during regular business hours or
the business day after transmission, if sent after regular business hours (with
a copy promptly sent by prepaid overnight courier with record of receipt or by
certified mail, return receipt requested), to the Parties at the following
addresses or telecopy numbers (or to such other address or telecopy number as a
Party may have specified by notice given to the other Party pursuant to this
provision):
 
If to SemGroup Parties:
 
SemCrude, L.P.
Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, Oklahoma 74136
Phone:                      (918) 524-8100
Fax:  (918) 524-8290
Attention: Chief Financial Officer
 
With a copy to:
 
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Phone:                      214-746-7700
Fax:  214-746-7777
Attention:  Michael A. Saslaw, Esq.


If to SGLP Parties:
 
SemGroup Energy Partners, L.P.
Two Warren Place
6120 S. Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Phone: (918) 524-5500
Fax:  (918) 524-5805
Attention: Chief Financial Officer
 
With a copy to:
 
Baker Botts L.L.P.
2001 Ross Avenue, Suite 700
Dallas, Texas 75201
Phone:                      (214) 953-6500
Fax:  (214) 953-6503
Attention: Doug Rayburn, Esq.
17

--------------------------------------------------------------------------------


 
7.9 Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by Law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the legal and economic substance of the Transactions is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the Transactions are consummated as originally
contemplated to the greatest extent possible.
 
7.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered (including by
facsimile or electronic mail transmission), will be deemed an original, but all
of which together will constitute one and the same instrument.
 
7.11 Captions.  The captions of this Agreement are for convenience only and are
not a part of this Agreement and do not in any way limit or amplify the terms
and provisions of this Agreement and shall have no effect on its interpretation.
 
7.12 Interpretation.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Exhibit references are to this Agreement unless
otherwise specified.  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.
 
7.13 Third Party Beneficiaries.  Except with respect to the releases contained
in Article III of this Agreement, this Agreement shall be solely for the benefit
of the Parties hereto and no other Person shall be a third party beneficiary
hereof.
 

                                               
  18
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties have executed and delivered this
Agreement as of the date first set forth above to be effective as of the
Effective Date.
 


SEMGROUP, L.P.


By: SemGroup G.P., L.L.C., its general partner




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMMANAGEMENT, L.L.C.




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMOPERATING G.P., L.L.C.




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMMATERIALS, L.P.


By: SemOperating G.P., L.L.C., its general partner




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO

SIGNATURE PAGE TO MASTER AGREEMENT
 
 

--------------------------------------------------------------------------------

 





K.C. ASPHALT, L.L.C.




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMCRUDE, L.P.




By: SemOperating G.P., L.L.C., its general partner


By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




EAGLWING, L.P.


By: SemOperating G.P., L.L.C., its general partner




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMGROUP HOLDINGS, L.P.


By: SemGroup Holdings G.P., L.L.C., its general partner


By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO
SEMGROUP ENERGY PARTNERS, L.P.


By: SemGroup Energy Partners G.P., L.L.C.,
       its general partner




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP ENERGY PARTNERS G.P., L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP ENERGY PARTNERS OPERATING, L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary


SEMGROUP ENERGY PARTNERS, L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP CRUDE STORAGE, L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary







SIGNATURE PAGE TO MASTER AGREEMENT


 
 

--------------------------------------------------------------------------------

 

SEMPIPE G.P., L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMPIPE, L.P.


By:  SemPipe G.P., L.L.C.,
        its general partner


By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMMATERIALS ENERGY PARTNERS, L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SGLP MANAGEMENT, INC.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary

SIGNATURE PAGE TO MASTER AGREEMENT


 
 

--------------------------------------------------------------------------------

 

APPENDIX A


DEFINED TERMS


 
“Affiliate” (and, with a correlative meaning “affiliated”) means, with respect
to any Person, any direct or indirect subsidiary of such Person, and any other
Person that directly, or through one or more intermediaries, controls or is
controlled by or is under common control with such first Person.  As used in
this definition, “control” (including with correlative meanings, “controlled by”
and “under common control with”) means possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).  For purposes of this Agreement, (i) no SGLP Party shall
be considered an Affiliate of any SemGroup Party and (ii) no SemGroup Party
shall be considered an Affiliate of any SGLP Party.


“Allowed Claims” means, collectively, the Terminalling Agreement Allowed Claim
and the Throughput Agreement Allowed Claim.


“Applicable Law” means, with respect to any Person, any Law applicable to such
Person or its business, properties or assets.


“Asphalt Transferred Assets” means all of the SemGroup Parties’ assets that are
connected to, adjacent to, or otherwise contiguous with the SGLP Parties’ liquid
asphalt cement facilities, including, without limitation, all asphalt cement and
residual fuel oil storage tanks, related equipment and associated easement and
leasehold land rights; provided, however that the Asphalt Transferred Asphalts
shall not include the Existing Asphalt Inventory.


“Bankruptcy Cases” means (i) the chapter 11 cases commenced by SemGroup and
certain of its direct and indirect subsidiaries (other than SemGroup Holdings)
on July 22, 2008, jointly administered under Case No. 08-11525 (BLS) and (ii)
the chapter 11 case commenced by SemGroup Holdings on October 22, 2008 under
Case No. 08-12504 (BLS).


“Bankruptcy Code” means title 11 of the United States Code, as amended.


“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Bankruptcy Cases from
time to time.


“Barrel” means forty-two (42) Gallons.


“Claims” shall mean claims, counterclaims, liabilities, demands, agreements,
contracts, covenants, suits, actions, causes of action, obligations,
controversies, compensation, losses, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind, type, nature, character or
description, in law, equity or otherwise, whether now known or unknown, whether
or not asserted, whether in contract or in tort, or any other potential claims
of any nature, kind or description, including, but not limited to, any right to
contribution, lender liability, usury, course of dealing, counterclaim or set
off, whether or not made by or payable to a third party, inchoate or choate,
contingent or vested, liquidated or unliquidated, suspected or unsuspected, and
whether or not sealed or hidden, including, but not limited to, any and all
claims as defined in section 101(5) of the Bankruptcy Code.


“Dropdown Agreements” mean, collectively, (i) the Contribution, Conveyance,
Assignment and Assumption Agreement, dated as of May 23, 2007, by and among
SemCrude, SemGroup, SemOperating, SemPipe GP and SGEP, (ii) the Closing
Contribution, Conveyance, Assignment and Assumption Agreement, dated as of July
20, 2007, by and among SGLP, SGLP GP, SGLP Operating, SemGroup Holdings,
SemCrude and SemGroup, (iii) the Purchase and Sale Agreement, dated as of
January 14, 2008, by and between SemMaterials and SGLP Operating, (iv) the
Contribution Agreement, dated as of January 28, 2008, by and among SemMaterials,
KC Asphalt and SMEP, (v) the Purchase and Sale Agreement, dated as of May 12,
2008, by and between SemCrude and SGEP, (vi) the Contribution Agreement, dated
as of May 30, 2008, by and between SemCrude and SGLP Crude Storage and (vii) the
Purchase and Sale Agreement, dated as of May 20, 2008, by and between SemCrude
and SGEP.


“Dropdowns” mean the following transfers from the SemGroup Parties to the SGLP
Parties: (i) the contribution of certain crude oil assets on July 20, 2007, (ii)
the sale of liquid asphalt assets on February 20, 2008, (iii) the sale of the
Eagle North Pipeline System on May 12, 2008 and (iv) the sale of additional
crude oil assets on May 30, 2008.


“Existing Asphalt Inventory” means any asphalt cement, residual fuel oil or
other product or inventory of the SemGroup Parties that is stored in the Asphalt
Transferred Assets or in the SGLP Parties’ liquid asphalt cement facilities as
of the Effective Date.


“Filing Date” means July 22, 2008.


“Final Order” means a final and non-appealable order of the Bankruptcy Court
approving this Agreement and the consummation of the Transactions, in form and
substance identical in all material respects to the form of the order attached
hereto as Exhibit P.


“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit.


“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality of the United States, including, without limitation, the IRS,
any state of the United States or any political subdivision thereof, and any
tribunal, court or arbitrator(s) of competent jurisdiction, and shall include
the Bankruptcy Court.


“Initial Order” means the order of the Bankruptcy Court approving a compromise
and settlement agreement with SGLP dated March 19, 2009.


“IRS” means the United States Internal Revenue Service.


“Kansas Pipeline” means the SemCrude pipeline in Kansas and Northern Oklahoma
reflected in Exhibit Q attached hereof.


“KC Crude Transferred Assets” means the storage tanks, related equipment and
associated easement and leasehold land rights owned by the SGLP Parties that are
connected to, adjacent to, or otherwise contiguous with the Kansas Pipeline;
provided, however that the KC Crude Transferred Assets do not include (i) the
truck unloading equipment and related assets of the SGLP Parties or (ii) any
storage tanks, related equipment and associated easement and leasehold land
rights owned by the SGLP Parties at Cushing, Oklahoma.


“Law” means any U.S. or foreign federal, state or local law (including common
law), statute, code, ordinance, Order, rule, regulation or other requirement
enacted, promulgated, issued or entered by a Governmental Authority.


“Lien” means (i) any and all liens, pledges, mortgages, deeds of trust, security
interests, leases, subleases, charges, options, rights of first refusal or
negotiation, easements, servitudes, transfer restrictions under any shareholder
or similar agreement and other encumbrances of any kind or nature, including any
and all liens as defined in section 101(37) of the Bankruptcy Code and (ii) any
and all Claims.


“Omnibus Agreement” means the Amended and Restated Omnibus Agreement, dated as
of February 20, 2008 (as amended from time to time), by and among SemGroup,
SemManagement, SemMaterials, SGLP, SGLP GP and SMEP.


“Order” means any order, injunction, judgment, decree, ruling, writ, finding,
assessment or arbitration award.


“Permitted Exceptions” means: (i) statutory rights to assert carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like liens
imposed by Law, arising in the ordinary course of business and securing
obligations that are not yet due and payable or are being contested in good
faith and (ii) minor irregularities in title, boundaries, or other survey
defects, easements, leases, restrictions, servitudes, permits, reservations,
exceptions, zoning restrictions, rights-of-way, conditions, covenants, and
rights of others in any property for streets, roads, bridges, railroads,
electric transmission and distribution lines, telegraph and telephone lines,
flood control, water rights, rights of others with respect to navigable waters,
sewage and drainage rights existing as of the date hereof and other similar
charges or encumbrances, in each case that do not adversely interfere with the
occupation, use and enjoyment of the assets as they are currently being used as
of the date hereof.


“Person” or “person” means and includes natural persons, corporations, limited
partnerships, limited liability companies, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and all Governmental Authorities.


“SCADA System” means the software and hardware related to the operation of the
crude oil pipelines, storage tanks and related equipment.


“SemGroup Agent” means Bank of America, N.A., as administrative agent under the
SemGroup Pre-Petition Credit Agreement and the SemGroup DIP Credit Agreement.


“SemGroup DIP Credit Agreement” means that certain Debtor-in-Possession Credit
Agreement, dated as of August 8, 2008, among SemCrude as Borrower and as Debtor
and Debtor-in-Possession, SemGroup as a Guarantor and as Debtor and
Debtor-in-Possession, SemOperating as a Guarantor and as Debtor and
Debtor-in-Possession, Bank of America, N.A., as Administrative Agent and L/C
Issuer, and the other lenders party thereto from time to time, as the same has
been or may hereafter be amended, restated, supplemented or otherwise modified
from time to time.


“SemGroup Guaranty” means the Guaranty, dated as of February 20, 2008, of
SemGroup in favor of SMEP.


“SemGroup Lender Release” means the release attached hereto as Exhibit R,
pursuant to which the SemGroup Agent confirms the removal of the Liens of the
SemGroup Lenders on the SemGroup Transferred Assets.


“SemGroup Lender Security Documents” means the documents reasonably requested by
the SemGroup Lenders to evidence their security interest in the SGLP Transferred
Assets, which may include mortgages, deeds of trust or UCC financing statements.


“SemGroup Lenders” means (i) the financial institutions party (whether as a
lender, letter of credit issuer or an agent) to the SemGroup Pre-Petition Credit
Agreement and (ii) the financial institutions party (whether as a lender, letter
of credit issuer or an agent) to SemGroup DIP Credit Agreement.


“SemGroup Outstanding Items” means the items set forth on Schedule 2 to the Term
Sheet.


“SemGroup Pre-Petition Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of October 18, 2005, among SemCrude, as US Borrower,
SemCams ULC (formerly known as SemCams Midstream Company), as Canadian Borrower,
certain affiliates thereof, the lenders party thereto from time to time, Bank of
America, N.A., as Administrative Agent, and the other parties thereto, as the
same has been or may hereafter be amended, restated, supplemented or otherwise
modified from time to time.


“September Order” means the agreed order approved by the Bankruptcy Court on
September 8, 2008 with respect to SGLP’s motion seeking adequate protection and
modification of the stay filed on August 15, 2008.


“SGLP Guaranty” means the Guaranty dated as of February 20, 2008, of SGLP in
favor of SemMaterials.


“SGLP Lender Release” means the release attached hereto as Exhibit S, pursuant
to which the SGLP Lenders, among other things, (i) consent to the Transactions
and (ii) release their security interests in the SGLP Transferred Assets.


“SGLP Lender Security Documents” means the documents reasonably requested by the
SGLP Lenders to evidence their security interest in the SemGroup Transferred
Assets, which may include mortgages, deeds of trust or UCC financing statements.


“SGLP Lenders” means the financial institutions party (whether as a lender,
letter of credit issuer or an agent) to the Credit Agreement dated as of July
20, 2007, by and among, inter alia, SGLP and Wachovia Bank, N.A. as
administrative agent, as the same has been or may hereafter be amended,
restated, supplemented or otherwise modified from time to time.


“SGLP Outstanding Items” means the items set forth on Schedule 2 to the Term
Sheet.


“SGLP Settlement Orders” means (i) the Initial Order and (ii) the Final Order.


“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
imposts, levies or other like assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, customs duties, assessments and charges of any kind
whatsoever, and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i).


“Taxing Authority” means any Governmental Authority responsible for the
administration of any Tax.


“Terminal Access and Use Agreement” means the Terminal Access and Use Agreement,
dated as of January 28, 2008 (as amended from time to time), by and among
SemMaterials, KC Asphalt and SMEP.


“Terminalling and Storage Agreement” means the Terminalling and Storage
Agreement, dated as of February 20, 2008 (as amended from time to time), by and
between SemMaterials and SMEP.


“Throughput Agreement” means the Throughput Agreement, dated as of July 20, 2007
(as amended from time to time), by and among SGLP, SGEP, SemCrude, SemGroup and
Eaglwing.


“Transaction Documents” means this Agreement, the Kansas Transfer Documents, the
Shared Services Agreement, the SCADA Transfer Document, the Oklahoma City Lease,
the Cushing Lease, the Line Fill and Tank Bottoms Transfer Document, the New
Throughput Agreement, the SGLP Dropdown Transfer Documents, the SemGroup
Dropdown Transfer Documents, the Cushing Land Rights Agreements, the Trademark
License Agreement, the Asphalt Transfer Documents, the New Terminalling
Agreement, the New Terminal Access Agreement, the SemMaterials Transition
Services Agreement and the SemMaterials Software Transfer Agreement, and all
other instruments delivered by the Parties on the date hereof or intended or
required to be delivered then or thereafter in accordance with this Agreement.


Terms Defined Elsewhere in this Agreement.  For purposes of this Agreement, the
following terms have meanings set forth in the sections indicated.


Term
Section
   
Additional Barrels
1.1(e)
Agreement
Preamble
Asphalt Third Party Contracts
1.2(a)
Asphalt Transfer Documents
1.1(j)
Contracts Option Deadline
1.2(a)(ii)
Crude Storage
Preamble
Cushing Land Rights Agreements
1.1(h)
Cushing Lease
1.1(d)
Dropdown Effective Date
6.3
Eaglwing
Preamble
Effective Date
Preamble
Kansas Transfer Documents
1.1(a)
KC Asphalt
Preamble
Line Fill and Tank Bottoms
1.1(e)
Line Fill and Tank Bottoms Transfer Document
1.1(e)
New Terminal Access Agreement
1.1(l)
New Terminalling Agreement
1.1(k)
New Throughput Agreement
1.1(f)
Oklahoma City Lease
1.1(d)
Party / Parties
Preamble
Rejected Contracts
2.1(a)
Released Contract Claims
3.1
SCADA Transfer Document
1.1(c)
SemCrude
Preamble
SemGroup
Preamble
SemGroup Dropdown Assets
3.1
SemGroup Dropdown Transfer Documents
1.1(g)(ii)
SemGroup Holdings
Preamble
SemGroup Parties
Preamble
SemGroup Released Parties
3.1
SemGroup Transferred Assets
4.4
SemGroup Transfer Documents
4.4
SemManagement
Preamble
SemMaterials
Preamble
SemMaterials Contracts Option
1.2(a)
SemMaterials Software
1.2(b)
SemMaterials Software Option
1.2(b)
SemMaterials Software Transfer Agreement
1.2(b)(v)
SemMaterials Transition Services Agreement
1.1(m)
SemOperating
Preamble
SemPipe
Preamble
SGEP
Preamble
SGLP
Preamble
SGLP Dropdown Assets
3.2
SGLP Dropdown Transfer Documents
1.1(g)(i)
SGLP GP
Preamble
SGLP Operating
Preamble
SGLP Parties
Preamble
SGLP Released Parties
3.2
SGLP Transferred Assets
5.4
SGLP Transfer Documents
5.4
Shared Services Agreement
1.1(b)
SMEP
Preamble
Software Option Deadline
1.2(b)(iii)
Software Third Party Contracts
1.2(b)(ii)
Software Transfer Costs
1.2(b)(ii)
Software Transfer Date
1.2(b)(ii)
Specified SemGroup Released Claims
3.2
Specified SGLP Released Claims
3.1
Term Sheet
Recitals
Terminalling Agreement Allowed Claim
2.2(a)
Throughput Agreement Allowed Claim
2.2(b)
Trademark License Agreement
1.1(i)
Transactions
Recitals








 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
KANSAS TRANSFER DOCUMENTS
 


 
·  
Willow Glen, Alfalfa County, OK

 
▪  
Notice of Bankruptcy Filing

▪  
Truck Access Agreement *

▪  
Connection Agreement 1



·  
West Ponca Station, Kay County, OK

 
▪  
Notice of Bankruptcy Filing

▪  
Truck Access Agreement *

▪  
Connection Agreement *



·  
Stafford Office, Stafford County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Greenwood County Ground Bed Easement, Greenwood County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Harvey County Ground Bed Easement, Harvey County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Pawnee County Ground Bed Easement, Pawnee County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

 
·  
Reno County Ground Bed Easement, Reno County, KS

 
▪  
Contribution Agreement

▪  
Notice of Bankruptcy Filing

 
·  
Stafford County Ground Bed Easement, Stafford County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing




--------------------------------------------------------------------------------

 
1 SemCrude grants rights to SGEP under this agreement.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
SHARED SERVICES AGREEMENT
 


 
See attached.
 
[See Exhibit 10.2 to the Current Report on Form 8-K filed on April 10, 2009.]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


SCADA TRANSFER DOCUMENT
 


 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

BILL OF SALE AND
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of April 7, 2009 but effective as of 11:59 pm CDT March 31, 2009 (the
“Effective Date”), is made, executed and delivered pursuant to that certain
Master Agreement (as defined herein) by and between SemGroup Energy Partners,
L.L.C. (“SELP”) and SemCrude, L.P. (“SemCrude” and together with SELP, the
“Parties” and each individually, a “Party”).  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Master
Agreement, dated as of the date hereof but effective as of the Effective Date
(the “Master Agreement”), by and among, inter alia, SemGroup Energy Partners,
L.P. (“SGLP”) and SemCrude.
 
RECITALS
 
WHEREAS, on March 12, 2009, the Bankruptcy Court approved the terms of a global
settlement among SGLP and SemCrude, among others, contained in that certain Term
Sheet and authorized, among other things, SELP to transfer to SemCrude (i) the
software, hardware and related equipment relating to the primary and secondary
SCADA control room systems (“SCADA System”) located within the office buildings
owned by the SELP in Cushing, Oklahoma and Oklahoma City, Oklahoma and in the
offices of American Automation, Inc., located at 4592 E. 480, Pryor, Oklahoma,
74362 (collectively, “SCADA Locations”) and (ii) the SCADA System-related radio
tower located at Cunningham Station (Kingman County, KS) (“Radio Tower” and
together with the SCADA System, the “Transferred SCADA Assets”), as more
specifically listed on Exhibit A attached hereto, by executing and delivering
this Agreement;
 
WHEREAS, except for the Radio Tower, the Transferred SCADA Assets do not include
any software, hardware or related equipment owned by SELP and relating to the
SCADA System that is located anywhere other than within the SCADA Locations (the
“Non-Transferred SCADA Assets”) and the Parties acknowledge and agree that the
Non-Transferred SCADA Assets are not being transferred hereunder and SELP
retains all rights, title and interest to the Non-Transferred SCADA Assets,
including to any SCADA System related hardware or equipment not located within
the SCADA Locations on storage tanks, pipelines or truck facilities owned by
SELP and its Affiliates located in Cushing, Oklahoma, Oklahoma City, Oklahoma or
Pryor, Oklahoma;
 
WHEREAS, the Parties acknowledge and agree that Exhibit A and the fixed asset
records relating to the Transferred SCADA Assets contained therein do not
clearly identify each of the Transferred SCADA Assets and that Exhibit A may be
incomplete or inaccurate; and
 
WHEREAS, SELP desires to transfer to SemCrude the Transferred SCADA Assets upon
the terms and conditions set forth herein and in the Master Agreement.
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein and in the Master Agreement and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged and
accepted), the Parties do hereby agree as follows:
 
SECTION 1.                                Transfer of Assets.  SELP does hereby
transfer and assign to SemCrude forever, and SemCrude hereby purchases and
acquires from SELP, all of SELP’s right, title and interest, in, to and under
the Transferred SCADA Assets.
 
SECTION 2.                                Liabilities and Obligations.  As of
the Effective Date, SemCrude does hereby assume and thereafter in due course
will pay and fully satisfy any liabilities associated with the Transferred SCADA
Assets in accordance with the terms of the Master Agreement.
 
SECTION 3.                                Further Assurances.  From and after
the Effective Date, the Parties agree to execute such further instruments or
documents as reasonably requested by the other Party from time to time in order
to confirm or carry out the transactions contemplated by this Agreement
including transferring to SemCrude any assets not listed on Exhibit A that are
later determined to constitute Transferred SCADA Assets or transferring to SELP
any assets listed on Exhibit A that are later determined not to constitute part
of the Transferred SCADA Assets; provided, however, that no such instrument or
document shall increase SELP’s liability beyond that contemplated hereby and in
the Master Agreement.
 
SECTION 4.                                No Warranty.  THE TRANSFERRED SCADA
ASSETS ARE BEING TRANSFERRED AND ACCEPTED IN THEIR CURRENT CONDITION, “AS IS,
WHERE IS AND WITH ALL FAULTS” AND EXCEPT AS MAY BE SPECIFICALLY SET FORTH IN THE
MASTER AGREEMENT, WITHOUT REPRESENTATION OR WARRANTY OR INDEMNIFICATION OF ANY
KIND, EXPRESS OR IMPLIED, EACH AND ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED
BY SELP, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO QUALITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE
 
SECTION 5.                                Severability.  If any provision of
this Agreement or the application of any such provision to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof.
 
SECTION 6.                                Conflicts with Master
Agreement.  Nothing in this Agreement, express or implied, is intended to, or
shall be construed to, expand or vary in any way the terms of the Master
Agreement.  To the extent there is any difference between this Agreement and the
Master Agreement, the Master Agreement shall govern.
 
SECTION 7.                                Governing Law.  This Agreement shall
be governed by the laws of the State of New York, without regard to its
principles of conflict of laws.
 
SECTION 8.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 
[The remainder of this page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first written above.
 


 
SEMGROUP ENERGY PARTNERS, L.L.C.




By:                                                                      
Name:  Alex G. Stallings
Title:    Chief Financial Officer and Secretary








SEMCRUDE, L.P.


By:                 SemOperating G.P., L.L.C.,
its general partner


By:                                                                      
Name:  Terrence Ronan
Title:    President & CEO





[SIGNATURE PAGE TO BILL OF SALE]
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

EXHIBIT A TO SCADA BILL OF SALE


Transferred SCADA Assets




1.  
Radio tower related to the SCADA System located at Cunningham Station in Kingman
County, Kansas.



2.  
The following assets located in the offices of American Automation, Inc. at 4592
E. 480, Pryor, Oklahoma, 74362L:

a.  
Stratos Satellite System; and

b.  
Two (2) computers, including related peripherals and software, related to the
Stratos Satellite System.



3.  
See attached.













 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-1
 
OKLAHOMA CITY LEASE
 


 
See attached.
 
[See Exhibit 10.10 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
 
CUSHING LEASE
 


 
See attached.
 
[See Exhibit 10.11 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
LINE FILL AND TANKS BOTTOMS TRANSFER DOCUMENT
 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

BILL OF SALE AND
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of April 7, 2009 but effective as of 11:59 pm CDT March 31, 2009 (the
“Effective Date”), is made, executed and delivered pursuant to that certain
Master Agreement (as defined herein) by and between SemCrude, L.P., a Delaware
limited partnership (“SemCrude”) and SemGroup Energy Partners, L.L.C., a
Delaware limited liability company (“SELP” and together with SemCrude, the
“Parties” and each individually, a “Party”).  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Master
Agreement, dated as of the date hereof but effective as of the Effective Date
(the “Master Agreement”), by and among, inter alia, SELP and SemCrude.
 
RECITALS
 
WHEREAS, on March 12, 2009, the Bankruptcy Court approved the terms of a global
settlement among SELP and SemCrude, among others, contained in that certain Term
Sheet and authorized, among other things, SemCrude to transfer to SELP 355,000
Barrels of crude oil owned by SemCrude contained in the pipelines and storage
tanks of the SGLP Parties;
 
WHEREAS, SemCrude has determined and confirmed in writing to SELP the gross and
net Barrels to be transferred to SELP at the locations and in the corresponding
volumes as described in Exhibit A attached hereto (the “Line Fill and Tank
Bottoms”); and
 
WHEREAS, in addition to the Line Fill and Tank Bottoms, SemCrude has desires to
transfer 6.85 Barrels from the Area 7 Abilene Truck Tanks (the “Additional
Barrels”) to SELP.
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein and in the Master Agreement and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged and
accepted), the Parties do hereby agree as follows:
 
SECTION 1.                                Transfer of Assets.  SemCrude does
hereby transfer and assign to SELP forever, and SELP hereby purchases and
acquires from SemCrude, all of SemCrude’s right, title and interest, in, to and
under the Line Fill and Tank Bottoms and Additional Barrels.
 
SECTION 2.                                Liabilities and Obligations.  As of
the Effective Date, SELP does hereby assume and thereafter in due course will
pay and fully satisfy any liabilities associated with the Line Fill and Tank
Bottoms and Additional Barrels in accordance with the terms of the Master
Agreement.
 
SECTION 3.                                Further Assurances.  From and after
the Effective Date, the Parties agree to execute such further instruments or
documents as reasonably requested by the other Party from time to time in order
to confirm or carry out the transactions contemplated by this Agreement;
provided, however, that no such instrument or document shall increase SemCrude’s
liability beyond that contemplated hereby and in the Master Agreement.
 
SECTION 4.                                No Warranty.  THE LINE FILL AND TANKS
BOTTOMS AND ADDITIONAL BARRELS ARE BEING TRANSFERRED AND ACCEPTED IN THEIR
CURRENT CONDITION, “AS IS, WHERE IS AND WITH ALL FAULTS” AND EXCEPT AS MAY BE
SPECIFICALLY SET FORTH IN THE MASTER AGREEMENT, WITHOUT REPRESENTATION OR
WARRANTY OR INDEMNIFICATION OF ANY KIND, EXPRESS OR IMPLIED, EACH AND ALL OF
WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY SEMCRUDE, INCLUDING, WITHOUT
LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO QUALITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE
 
SECTION 5.                                Severability.  If any provision of
this Agreement or the application of any such provision to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof.
 
SECTION 6.                                Conflicts with Master
Agreement.  Nothing in this Agreement, express or implied, is intended to, or
shall be construed to, expand or vary in any way the terms of the Master
Agreement.  To the extent there is any difference between this Agreement and the
Master Agreement, the Master Agreement shall govern.
 
SECTION 7.                                Governing Law.  This Agreement shall
be governed by the laws of the State of New York, without regard to its
principles of conflict of laws.
 
SECTION 8.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 
[The remainder of this page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first written above.
 


 
SEMGROUP ENERGY PARTNERS, L.L.C.




By:                                                                      
Name:  Alex G. Stallings
Title:    Chief Financial Officer and Secretary








SEMCRUDE, L.P.


By:                  SemOperating G.P., L.L.C.,
its general partner


By:                                                                      
Name:  Terrence Ronan
Title:    President & CEO

[SIGNATURE PAGE TO BILL OF SALE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO LINE FILL AND TANK BOTTOMS TRANSFER DOCUMENT


Locations and Volumes of Barrels






See attached.










 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
NEW THROUGHPUT AGREEMENT
 
See attached.
 
[See Exhibit 10.6 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 
SGLP DROPDOWN TRANSFER DOCUMENTS
 
(from SGEP to SemCrude)
 
·  
Bill of Sale, effective as of March 31, 2009, transferring to SemCrude all of
the personal property included in the SGLP Outstanding Items and the KS Crude
Transferred Assets.

 
·  
Whelan Station, Barber County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
 Boyer Truck Station, Butler County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
El Dorado Station, Butler County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Cunningham Station, Kingman County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Amendment

 
·  
Burkett Truck Station, Greenwood County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Burkett Pump Station, Greenwood County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Dickinson Station, Greenwood County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Fleming Station, Harper County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Burrton Station, Harvey County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Hanston Station, Hodgeman County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Riverside Station, Ness County, KS

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Heinson SWD, Meade County, KS

 
▪  
Contribution Agreement

 
·  
Craver SWD, Morton County, KS

 
▪  
Contribution Agreement

 


 
·  
Larned Office, Pawnee County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Lyons Station, Rice County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Amendment

 
·  
Andale Pump Station, Sedgwick County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
Hudson Station, Stafford County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Amendment

 
·  
Wellington Pump Station, Sumner County, KS

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing

▪  
UCC-3 Termination

 
·  
El Reno Truck Station, Canadian County, OK

 
▪  
Contribution Agreement

▪  
Notice of Bankruptcy Filing



·  
Goldsby Truck Station, McClain County, OK

 
▪  
Contribution Agreement

▪  
Notice of Bankruptcy Filing

 
·  
Garber Station, Garfield County, OK

 
▪  
Deed

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Fiske Tanks, Kay County, OK

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Fiske Pump Station, Kay County, OK

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Newkirk Station, Kay County, OK

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Billings Station, Noble County, OK

 
▪  
Contribution Agreement

▪  
Partial Release of Mortgage

▪  
Notice of Bankruptcy Filing



·  
Oklahoma City Truck Station, Oklahoma County, OK

 
▪  
Contribution Agreement



·  
Hawkins Trans-Montaine Station, Wood County, TX

 
▪  
Contribution Agreement



·  
Taylor Station, Wood County, TX

 
▪  
Deed

▪  
Notice of Bankruptcy Filing

 
·  
Baby #1, Eddy County, NM

 
▪  
Contribution Agreement



·  
Cushing, Payne County, OK

 
▪  
Easement

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2
 
SEMGROUP DROPDOWN TRANSFER DOCUMENTS
 
(from SemGroup to SGEP)
 
·  
Bill of Sale, effective as of March 31, 2009, transferring to SGEP all of the
personal property located on the sites listed on Exhibit A attached thereto.

 
·  
Whelan Station, Barber County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Boyer Truck Station, Butler County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Cunningham Station, Kingman County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Burkett Truck Station, Greenwood County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Fleming Station, Harper County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Hanston Station, Hodgeman County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Riverside Station, Ness County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Lyons Station, Rice County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Hudson Station, Stafford County, KS

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Garber Station, Garfield County, OK

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Newkirk Station, Kay County, OK

 
▪  
Truck Access Agreement

▪  
Connection Agreement



·  
Cushing, Payne County, OK

 
▪  
Deed

▪  
Partial Release of Lien

▪  
First Amendment to Mortgage










 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT H
 
CUSHING LAND RIGHTS AGREEMENTS
 
·  
Mutual Easement Agreement, effective as of March 31, 2009, by and among
SemCrude, SGEP and Crude Storage.

 
·  
Pipeline Easement Agreement, effective as of March 31, 2009, by and among White
Cliffs Pipeline, L.L.C., SGEP and Crude Storage.

 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
TRADEMARK LICENSE AGREEMENT
 
See attached.
 
[See Exhibit 10.9 to the Current Report on Form 8-K filed on April 10, 2009.]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
ASPHALT TRANSFER ASSETS DOCUMENTS
 
·  
Contribution, Conveyance, Assignment and Assumption Agreement, effective as of
March 31, 2009, by and among SemMaterials, KC Asphalt, SGLP Asphalt, L.L.C. and
SMEP.

 
·  
Membership Interest Transfer Agreement, effective as of March 31, 2009, by and
between SemMaterials and SMEP.

 
·  
Little Rock Terminal, Pulaski County, AK

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Fontana Terminal, San Bernadino County, CA

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Denver-C Terminal, Adams County, CO

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Denver-K Terminal, Adams County, CO

 
▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage



·  
Grand Junction Terminal, Mesa County, CO

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Pueblo Terminal, Pueblo County, CO

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Garden City Terminal, Chatham County, GA

 
▪  
Termination and Release of Easement



·  
Boise Terminal, Ada County, ID

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Chicago Marine Terminal, Cook County, IL

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Pekin Terminal, Peoria County, IL

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Warsaw Terminal, Kosciusko, IN

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Dodge City Terminal, Ford County, KS

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
El Dorado Terminal, Butler County, KS

 
▪  
Assignment and Assumption of Leasehold Interest



·  
Halstead Terminal, Harvey County, KS

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Salina Terminal, Saline County, KS

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Bay City Terminal, Bay County, MI

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
New Madrid Terminal, New Madrid County, MO

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Sedalia Terminal, Pettis County, MO

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
St. Louis Terminal, City of St. Louis County, MO

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Billings Terminal, Yellowstone County, MT

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Grand Island Terminal, Hall County, NE

 
▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage



·  
Las Vegas Terminal, Clark County, NV

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination

·  
Gloucester Terminal, Camden,  NJ

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Morehead Terminal, Carteret, NC

 
▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage



·  
Columbus Terminal, Franklin County, OH

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Ardmore Terminal, Carter County, OK

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest (Bacon Inc.)

▪  
Assignment and Assumption of Leasehold Interest (OG Bacon)

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Catoosa (Koch) Terminal, Rogers County, OK

 
▪  
Partial Release of Lien (2008)

▪  
Partial Release of Lien (2009)

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Catoosa (Port 33) Terminal, Rogers County, OK

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Catoosa (Port of Catoosa-Frontier) Terminal, Rogers County, OK

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Lawton Terminal, Comanche County, OK

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Muskogee Terminal, Muskogee County, OK

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Northumberland Terminal, Northumberland County, PA

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Reading Terminal, Berks County, PA

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Memphis Terminal, Shelby County, TN

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Memphis (EM Marathon) Terminal, Shelby County, TN

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Parsons Terminal, Decatur County, TN

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Austin Terminal, Travis County, TX

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Ennis Terminal, Ellis County, TX

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Lubbock Terminal, Lubbock County, TX

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Saginaw Terminal, Tarrant County, TX

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
N. Salt Lake Terminal, Davis County, UT

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Woods Cross Terminal, Davis County, UT

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination

 
·  
Newport News Terminal, Newport News County, VA

 
▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage



·  
Pasco Terminal, Franklin County, WA

 
▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage



·  
Spokane (Hillyard) Terminal, Spokane County, WA

 
▪  
Partial Release of Lien

▪  
Assignment and Assumption of Leasehold Interest

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



·  
Spokane Valley Terminal, Spokane County, WA

 
▪  
Partial Release of Lien

▪  
Termination and Release of Easement

▪  
First Amendment to Mortgage

▪  
UCC-3 Termination



 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K
 
NEW TERMINALLING AGREEMENT
 
See attached.
 
[See Exhibit 10.7 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
 
NEW TERMINAL ACCESS AGREEMENT
 
See attached.
 
[See Exhibit 10.8 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
 
SEMMATERIALS TRANSITION SERVICES AGREEMENT
 
See attached.
 
[See Exhibit 10.3 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT N
 
SEMMATERIALS SOFTWARE
 


 
To be finalized post-closing.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT O
 
SEMMATERIALS SOFTWARE TRANSFER AGREEMENT
 


 
To be finalized post-closing.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT P
 
FINAL ORDER
 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

IN THE UNITED STATES BANKRUPTCY COURT
 
FOR THE DISTRICT OF DELAWARE
 
------------------------------------------------------------------------x
:
In
re                                                                                     :           Chapter
11
:
SEMCRUDE, L.P., et
al.,                                                                                     :           Case
No. 08-11525 (BLS)
:
 
Debtors.
:
Jointly Administered

 
:

------------------------------------------------------------------------x


------------------------------------------------------------------------x
:
In
re                                                                                     :           Chapter
11
:
SEMGROUP HOLDINGS,
L.P.,                                                                                                :           Case
No. 08-12504 (BLS)
:
 
Debtor.
:
  Joint Administration

 
:
      Requested

------------------------------------------------------------------------x


SECOND ORDER WITH RESPECT TO COMPROMISE AND
SETTLEMENT AGREEMENT WITH SEMGROUP ENERGY PARTNERS, L.P.


By order dated March 19, 2009 (the “First Order”) [Dkt. No. 3464], the Court
approved the motion (the “9019 Motion”)2 of SemCrude, L.P. (“SemCrude”), its
parent, SemGroup, L.P. (“SemGroup”), and certain direct and indirect
subsidiaries of SemGroup (collectively, the “Debtors”),3 for an order approving
a compromise and settlement with SGLP (the “9019 Motion”) [Docket No.
3315].  Pursuant to paragraph 4 of the First Order, on March 24, 2009, the
Debtors filed and served copies of (a) that certain Master Agreement by and
among SemGroup, SemManagement, SemOperating, SemMaterials, K.C. Asphalt,
SemCrude, Eaglwing, SemGroup Holdings and the SGLP Parties to be dated as of
March 31, 2009 (the “Master Agreement”); (b) the Shared Services Agreement (as
defined in the Master Agreement); (c) the New Throughput Agreement (as defined
in the Master Agreement); (d) the Oklahoma City Lease (as defined in the Master
Agreement); and (e) the Cushing Lease (as defined in the Master Agreement)
(collectively, the “New Agreements”).
IT IS HEREBY ORDERED THAT:
1) Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the Debtors
and the SGLP Parties are authorized to enter into the New Agreements.  The New
Agreements, in substantially similar form to the copies filed with the Court on
March 24, 2009, including, but not limited to, the mutual releases, the
Terminalling Agreement Allowed Claim, and the Throughput Agreement Allowed Claim
contemplated by the Master Agreement, are approved in their entirety; provided,
however that the New Agreements shall only become effective upon the closing of
the Transactions contemplated by the Term Sheet (the “Closing”).  If the New
Agreements do become effective, then they may be modified, amended, or
supplemented without further order of the Court; provided, however, that any
such modification, amendment, or supplement is neither material nor changes the
economic substance of the transactions contemplated therein.
2) As of and subject to Closing, SemMaterials Energy Partners, L.L.C. (“SMEP”)
shall have an allowed general unsecured claim against SemMaterials, KC Asphalt,
and SemGroup (joint and several) in the amount of $35,000,000 as a result of the
rejection of the Terminalling and Storage Agreement; provided, however, that
SMEP shall be entitled to only one satisfaction on account thereof.
3) As of and subject to Closing, SGEP and SGLP together shall have a single
allowed general unsecured claim against SemCrude, Eaglwing, and SemGroup (joint
and several) in the amount of $20,000,000 as a result of the rejection of the
Throughput Agreement; provided, however, that SGEP and SGLP shall be entitled to
only one satisfaction on account thereof.
4) In order to consummate the Transactions contemplated by the Settlement (as
defined in the First Order), the Debtors are authorized to create a new
subsidiary (“Newco”) and the Debtors are further authorized, solely in
connection with the Closing, to transfer all or any portions of the Transferred
Assets (as defined in the First Order), but no other assets, to Newco free and
clear of any liens, claims or encumbrances, if any, with any and all such valid
and perfected liens, claims or encumbrances to attach to the Debtors' ownership
interests in Newco with the same validity, priority, force, and effect such
liens, claims, or encumbrances had on the property immediately prior to the
transfers of such assets, and subject to the rights, claims, defenses, and
objections, if any, of the Debtors and all interested parties with respect to
any such asserted liens, claims, or encumbrances.  The Debtors are further
authorized to transfer the Debtors’  ownership interests in Newco together with
the balance of the Transferred Assets, if any, to the SGLP Parties and, in
accordance with Paragraph 8 of the First Order, the transfer of Debtors’
ownership interests in Newco and the balance of the Transferred Assets, if any,
to the SGLP Parties shall be free and clear of all liens, claims and
encumbrances, if any, with any and all such valid and perfected liens, claims,
or encumbrances to attach to the assets transferred to the Debtors from the SGLP
Parties pursuant to the Settlement and the First Order with the same validity,
priority, force, and effect such liens, claims, or encumbrances had on the
property immediately prior to the transfers of such assets to Newco and/or to
the SGLP Parties, and subject to the rights, claims, defenses, and objections,
if any, of the Debtors and all interested Parties with respect to any such
asserted liens, claims, or encumbrances.  Newco will be neither a restricted
subsidiary nor a guarantor under the Amended and Restated Credit Agreement,
dated as of October 18, 2005 (as amended, restated, modified or supplemented
from time to time), or the Debtor-in-Possession Credit Agreement, dated as of
August 8, 2008 (as amended, restated, modified or supplemented from time to
time), or the Indenture, dated as of November 18, 2005 (as amended, restated,
modified or supplemented from time to time).   In event the Closing does not
occur, the Debtors shall have no authority to transfer any assets to Newco, any
purported transfer of assets to Newco shall be deemed null and void ab initio,
and the Debtors shall take all actions necessary to ensure that there shall have
been no release of any liens, claims, or encumbrances on the Transferred
Assets.  For all purposes of paragraphs 8 and 9 of the First Order, the term
“Transferred Assets” shall include the Debtors’ ownership interests in Newco and
the Debtors’ interest in the Soil Storage Tract, being approximately 6.36 acres,
in Cushing, Oklahoma referenced in the Master Agreement and ancillary documents.
5) If the Closing occurs, then the following agreements shall be deemed rejected
as of March 31, 2009: (a) the Terminalling and Storage Agreement, (b) the
Throughput Agreement, (c) the Omnibus Agreement, (d) the Terminal Access and Use
Agreement, and (e) the SemGroup Guaranty (as defined in the Master Agreement).
6) If the Closing does not occur and the Court grants the relief requested in
the SemMaterials Motion over the Objection to the SemMaterials Motion filed by
the SGLP [Docket No. 3173], then the Terminalling and Storage Agreement shall be
deemed rejected as of February 26, 2009.
7) Except as provided in paragraph 6 above, this Order shall be without
prejudice to the rights of any party if the Closing does not occur.
8) The Debtors are authorized to enter into and perform all actions necessary to
implement and perform under the New Agreements without further order of this
Court.
9) Notwithstanding Bankruptcy Rule 6004(g), the terms and conditions of this
Order shall be immediately effective and enforceable upon its entry.
10) This Court shall retain jurisdiction over any and all matters arising from
the interpretation or implementation of this Order.
Dated:                       _____________, 2009
Wilmington, Delaware
_________________________________________
THE HONORABLE BRENDAN L. SHANNON,
 
UNITED STATES BANKRUPTCY JUDGE
 






 



--------------------------------------------------------------------------------

 
2 Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the 9019 Motion (as defined below), the memorandum of law in support
there of (the “Memorandum”), or the Settlement (as defined in the Memorandum),
as the case may be.
 
 
3 It should be noted that SemGroup Holdings, L.P. (6746) (“SemGroup Holdings”)
is not a jointly administered Debtor in these chapter 11 cases.  Nevertheless,
the relief requested herein shall apply to SemGroup Holdings, L.P.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT Q
 
KANSAS PIPELINE
 


 
See attached.
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT Q IN EXHIBIT 10-1 [pic101q.jpg]


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT R
 
FORM OF SEMGROUP LENDER RELEASE
 
See attached.
 

 
 

--------------------------------------------------------------------------------

 
 
PARTIAL RELEASE


R e c i t a l s:


1. Reference is made to:
 
(a) that certain Amended and Restated Deed of Trust, Mortgage, Leasehold
Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture Filing and
Financing Statement and Notice of Reinscription dated March 16, 2005, from
SemCrude, L.P., a Delaware limited partnership ("SemCrude"), SemPipe, L.P., a
Texas limited partnership ("SemPipe"), SemFuel, L.P., a Texas limited
partnership ("SemFuel"), SemKan, L.L.C., an Oklahoma limited liability company
("SemKan"), and SemMaterials, L.P., formerly known as SemProducts, L.P., an
Oklahoma limited partnership ("SemMaterials"), to the Trustees named therein,
and Bank of America, N.A., as Administrative Agent ("Agent"), which is recorded,
among other places, in the jurisdictions listed on Schedule 1 attached hereto;
and
 
(b) that certain Amended and Restated Deed of Trust, Amended and Restated
Mortgage, Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing and Financing Statement and Notice of Reinscription
dated May 31, 2005, from SemCrude, SemPipe, SemFuel, SemKan and SemMaterials to
the Trustees named therein, and Agent, which is recorded, among other places, in
the jurisdictions listed on Schedule 1 attached hereto;
 
as such instruments have been amended and supplemented by:


(i) that certain First Amendment and Supplement to Amended and Restated Deed of
Trust, Amended and Restated Mortgage, Fee and Leasehold Mortgage, Assignment of
Leases and Rents, Security Agreement, Fixture Filing and Financing Statement and
Notice of Reinscription dated October 18, 2005, from SemCrude, SemPipe, SemFuel,
SemKan, SemMaterials, K.C. Asphalt, L.L.C., a Colorado limited liability company
("KC. Asphalt"), SemGas, L.P., an Oklahoma limited partnership ("SemGas"), and
SemGas Gathering, L.L.C., an Oklahoma limited liability company ("SemGas
Gathering") to the Trustees named therein, and Agent, which is recorded, among
other places, in the jurisdictions listed on Schedule 1 attached hereto;
 
(ii) that certain Supplement to Amended and Restated Deed of Trust, Fee and
Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture
Filing and Financing Statement and Notice of Reinscription dated November 20,
2006, from SemCrude, SemPipe, SemFuel, SemKan, SemMaterials, K.C. Asphalt,
SemGas and SemGas Gathering, to the Trustees named therein, and Agent, which is
recorded, among other places, in the jurisdictions listed on Schedule 1 attached
hereto;
 
(iii)  that certain Second Supplement to Amended and Restated Deed of Trust,
Amended and Restated Mortgage, Fee and Leasehold Mortgage, Assignment of Leases
and Rents, Security Agreement, Fixture Filing and Financing Statement and Notice
of Reinscription dated as of December 20, 2006, from SemCrude, SemPipe, SemFuel,
SemKan, SemMaterials, K.C. Asphalt, SemGas and SemGas Gathering to the Trustees
named therein, and Agent, which is recorded, among other places, in the
jurisdictions listed on Schedule 1 attached hereto;
 
(iv) that certain Second Amendment to Amended and Restated Deed of Trust,
Amended and Restated Mortgage, Fee and Leasehold Mortgage, Assignment of Leases
and Rents, Security Agreement, Fixture Filing and Financing Statement and Notice
of Reinscription dated as of December 20, 2006, from SemCrude, SemPipe, SemFuel,
SemKan, SemMaterials, K.C. Asphalt, SemGas and SemGas Gathering to the Trustees
named therein, and Agent, which is recorded, among other places, in the
jurisdictions shown on Schedule 1 attached hereto; and
 
(v) that certain Partial Release (the "Original Partial Release") dated as of
February 20, 2008, executed by Agent, SemMaterials and K.C. Asphalt, which is
recorded, among other places, in the jurisdictions shown on Schedule 1 attached
hereto.
 
All of the foregoing herein collectively called the "Mortgage".


2. By virtue of that certain Contribution Agreement dated as of January 28,
2008, among SemMaterials and K.C. Asphalt (collectively, the "Subject
Mortgagors") and SemMaterials Energy Partners, L.L.C., a Delaware limited
liability company ("SMEP"), K.C. Asphalt granted, contributed, transferred,
assigned and conveyed to SMEP all right, title and interest of K.C. Asphalt in
and to the Conveyed Assets (as such term is defined in the Original Partial
Release), including, without limitation, K.C. Asphalt's interests in and to that
certain real property more particularly described on Exhibit B attached hereto
(the "Conveyed Land"), but retained and reserved the Retained Assets (as such
term is defined in the Original Partial Release), including, without limitation,
the Retained Easements (as such term is utilized in the Original Partial
Release) and the Retained Leasehold Agreements (as such term is utilized in the
Original Partial Release), and SemMaterials granted, contributed, transferred,
assigned and conveyed to SMEP all right, title and interest of SemMaterials in
and to the Conveyed Assets, including, without limitation, SemMaterial's
interests in and to the Conveyed Land, but retained and reserved the Retained
Assets, including, without limitation, the Retained Easements and the Retained
Leasehold Agreements.
 
3. By virtue of that certain Contribution, Conveyance, Assignment and Assumption
Agreement (the "2009 Contribution Agreement") dated effective as of the
Effective Date (as defined below), among the Subject Mortgagors, SMEP and SGLP
Asphalt, L.L.C., a Texas limited liability company ("SGLP"), a copy of which is
attached hereto as Exhibit A, K.C. Asphalt granted, contributed, transferred,
assigned and conveyed to SGLP all right, title and interest of K.C. Asphalt in
and to the Asphalt Processing Assets (as defined in the 2009 Contribution
Agreement) owned by K.C. Asphalt, but retained and reserved the Excluded Assets
(as defined in the 2009 Contribution Agreement), and SemMaterials granted,
contributed, transferred, assigned and conveyed to SGLP all right, title and
interest of SemMaterials in and to the Asphalt Processing Assets owned by
SemMaterials, but retained and reserved the Excluded Assets.
 
4. By virtue of the 2009 Contribution Agreement, K.C. Asphalt granted,
contributed, transferred, assigned and conveyed to SMEP all right, title and
interest of K.C. Asphalt in, to and under the Retained Leasehold Agreements held
by K.C. Asphalt, and SemMaterials granted, contributed, transferred, assigned
and conveyed to SMEP all right, title and interest of SemMaterials in, to and
under the Retained Leasehold Agreements held by SemMaterials.
 
5. By virtue of the 2009 Contribution Agreement, Subject Mortgagors terminated
and released all of their right, title and interest in and to the Retained
Easements.
 
6. Pursuant to the Original Partial Release, Agent has previously released and
discharged the liens and security interests created by the Mortgage against the
Conveyed Assets.
 
7. For purposes of this Partial Release, the term "Released Assets" means,
collectively, the Asphalt Processing Assets, the Retained Leasehold Agreements
and the Retained Easements.
 
1.           Release:
 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, Agent has RELEASED and DISCHARGED, and by these presents
does hereby RELEASE and DISCHARGE the Released Assets from the liens and
security interests created by the Mortgage; SAVE AND EXCEPT, the Excluded
Assets.  Agent hereby terminates the assignment of “Rents” made in favor of
Agent under Article III of the Mortgage insofar as said assignment relates to
the Released Assets.
 
IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS IS A PARTIAL RELEASE RELATING
SOLELY TO THE RELEASED ASSETS SAVE AND EXCEPT THE EXCLUDED ASSETS.  THIS PARTIAL
RELEASE SHALL IN NO WAY RELEASE, AFFECT OR IMPAIR AGENT'S RIGHTS, TITLES,
INTERESTS, SECURITY INTERESTS AND LIENS AGAINST ANY OTHER INTERESTS OR PROPERTY
DESCRIBED IN AND/OR COVERED BY THE MORTGAGE.  BY THEIR ACCEPTANCE OF THIS
PARTIAL RELEASE, AND SUBJECT TO THE TERMS HEREOF, EACH MORTGAGOR (AS DEFINED IN
THE MORTGAGE) HEREBY RATIFIES AND CONFIRMS THE MORTGAGE AND THE OTHER “LOAN
DOCUMENTS” REFERRED TO THEREIN IN ALL RESPECTS (OTHER THAN WITH RESPECT TO THOSE
PROPERTIES RELEASED HEREBY AND PREVIOUSLY RELEASED IN WRITING BY THE BENEFICIARY
OF THE LIENS AND SECURITY INTERESTS CREATED BY THE MORTGAGE, THE “RELEASED
PROPERTIES”) AND FURTHER CONFIRMS AND ADMITS THAT IT REMAINS OBLIGATED AS
PROVIDED THEREIN.  MORTGAGOR ADDITIONALLY CONFIRMS AND ADMITS THAT ITS
PROPERTIES COVERED BY THE MORTGAGE, EXCEPT FOR THE RELEASED PROPERTIES, REMAIN
SUBJECT TO THE LIENS AND SECURITY INTERESTS PROVIDED THEREIN.


Without limiting the foregoing paragraph, each Subject Mortgagor, upon and
subject to all the terms, covenants, provisions, conditions and authorization
set forth in the Mortgage in order to secure the payment of the secured
indebtedness referred to in the Mortgage and the performance of the obligations,
covenants, agreements, warranties and undertakings of Mortgagor described in the
Mortgage, does hereby (a) with respect to the Excluded Assets which are located
in (or cover properties located in) the States of Missouri, Montana, Nevada,
Tennessee, Texas, Utah and Washington, GRANT, BARGAIN, SELL, CONVEY, TRANSFER,
ASSIGN AND SET OVER to the applicable Trustee and grant to the applicable
Trustee a POWER OF SALE (pursuant to the Mortgage and as allowed by applicable
Law) with respect to the Excluded Assets located in such states; and (b) with
respect to the Excluded Assets which are located in (or cover properties located
in) the States of Arkansas, Colorado, Idaho, Illinois, Indiana, Kansas, New
Jersey and Oklahoma, MORTGAGE AND WARRANT, ASSIGN, PLEDGE, HYPOTHECATE, GRANT,
BARGAIN, SELL, CONVEY AND CONFIRM to Agent, and grant to Agent a POWER OF SALE
(pursuant to the Mortgage and as allowed by applicable Law), with respect to the
Excluded Assets which are located in such states, and (c) confirms that this
Partial Release shall in no way release affect or impair the Trustee’s or
Agent’s rights, titles, interests, security interests and liens against the
Excluded Assets.


This Partial Release may be executed in several counterparts, all of which are
identical except that to facilitate recordation, certain counterparts hereof may
include only that portion of Exhibit B which contains certain descriptions of
the properties located in (or otherwise subject to the recording or filing
requirements and/or protections of the recording or filing acts or regulations
of) the recording jurisdiction in which the particular counterpart is to be
recorded, and other portions of Exhibit B shall be included in such counterparts
by reference only.  All of such counterparts together shall constitute one and
the same instrument.  Exhibit A shall be excluded in its entirety for recording
purposes in all jurisdictions and shall be included by reference only.  Complete
copies of this Partial Release containing Exhibit A and the entire Exhibit B
have been retained by the Subject Mortgagors and Agent.


[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 



 
Executed by each party on the date specified in the acknowledgment of such
party, but effective for all purposes as of the 31st day of March, 2009 (the
"Effective Date").
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 


 
By:                                                                
Jay T. Wampler
Senior Vice President

 
 

--------------------------------------------------------------------------------

 

SEMMATERIALS, L.P.


By:           SemOperating G.P., L.L.C.,
its general partner




By:                                                                           
Terrence Ronan
President and Chief Executive Officer






K. C. ASPHALT, L.L.C.


By:            SemMaterials, L.P.,
its sole member and manager


By:           SemOperating G.P., L.L.C.,
its general partner




By:                                                                
Terrence Ronan
President and Chief Executive Officer


 


 

 
 

--------------------------------------------------------------------------------

 



 
STATE OF
TEXAS                                                                      §
 
        §
 
COUNTY OF DALLAS                                                               §
 
This instrument was acknowledged before me on April __, 2009, by Jay T. Wampler,
a Senior Vice President of Bank of America, N.A., a national banking
association, on behalf of such national banking association, acting individually
and as Administrative Agent.
 
On this ______ day of April, 2009, before me, a Notary Public in and for said
State, personally appeared Jay T. Wampler, to me personally known, who being by
me duly sworn did say that he is a Senior Vice President of Bank of America,
N.A., a national banking association, and that this instrument was signed on
behalf of said national banking association, and said Jay T. Wampler
acknowledged to me that he executed the same for the purposes therein stated,
and as his free act and deed and as the free act and deed of said national
banking association.
 


 
NOTARY PUBLIC IN AND FOR THE STATE OF TEXAS
 


 

 
 

--------------------------------------------------------------------------------

 





STATE OF TEXAS                                                            §
 
                              §
 
COUNTY OF DALLAS                                                     §
 


 
Arkansas, Colorado, Idaho, Illinois, Indiana, Kansas, Montana, Nevada, Oklahoma,
Texas, Washington, Wisconsin, or Wyoming
The foregoing instrument was acknowledged before me on this ___ day of April,
2009, by Terrence Ronan, President and Chief Executive Officer of SemOperating
G.P., L.L.C., an Oklahoma limited liability company, in its capacity as the
general partner of SemMaterials, L.P., for itself and as sole member of K.C.
Asphalt, L.L.C.
Missouri
On this ______ day of April, 2009, before me, a Notary Public in and for said
State, personally appeared Terrence Ronan, to me personally known, who being by
me duly sworn did say that he is the President and Chief Executive Officer of
SemOperating G.P., L.L.C., and that said instrument was signed on behalf of said
limited liability company, on behalf of SemMaterials, L.P. for itself and as
sole member of K.C. Asphalt, L.L.C., and said Terrence Ronan acknowledged to me
that he executed the same for the purposes therein stated, and as his free act
and deed and as the free act and deed of said limited liability company on
behalf of said limited partnership, for itself and as sole member of K.C.
Asphalt, L.L.C.
Tennessee
 
 
 
 
 
Before me, the undersigned, a Notary Public in and for the County and State
aforesaid, personally appeared Terrence Ronan, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who upon
oath acknowledged himself to be President and Chief Executive Officer of
SemOperating G.P., L.L.C., an Oklahoma limited liability company, in its
capacity as the general partner of SemMaterials, L.P., on behalf of said
partnership, for itself and as sole member of K.C. Asphalt, L.L.C., the within
named Subject Mortgagors, and that Terrence Ronan as such President and Chief
Executive Officer, being authorized so to do, executed the foregoing instrument
for the purposes therein contained, by signing the name of the limited liability
company as President and Chief Executive Officer.
 



 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
Dallas, Dallas County, Texas, on the day and year first above written.
 
 
[STAMP]
 
 
 
NOTARY PUBLIC, in and for the State of Texas
 Printed Name:________________________________
 



 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1
 
1.  
Amended and Restated Deed of Trust, Mortgage, Leasehold Mortgage, Assignment of
Leases and Rents, Security Agreement, Fixture Filing and Financing Statement and
Notice of Reinscription by and Among SemCrude, L.P., SemPipe, L.P., SemFuel,
SemKan, L.L.C. and SemProducts, L.P., as Mortgagors, (Kansas, Louisiana,
Oklahoma & Texas)to PRLAP, Inc., Trustee, and Bank of America, N.A.,
Administrative Agent, dated effective as of March 16, 2005 (Multi-State
mortgage)

 
Recording Jurisdiction
Recording Data
 
Barber County, Kansas
Book 175, Page 117
Recorded 03/29/05
   
Barton County, Kansas
Book 612, Page 6667
Recorded 03/29/05
   
Butler County, Kansas
Mortgage #638
Book 1320, Page 196
Recorded 03/29/05
   
Edwards County, Kansas
Book 76, Page 55
Recorded 03/25/05
   
Ellis County, Kansas
Book 616, Page 1
Recorded 03/29/05
   
Greenwood County, Kansas
Mtg. Book 283, Page 395
Recorded 03/25/05
   
Harper County, Kansas
Book 131, Page 1054
Recorded 03/29/05
   
Harvey County, Kansas
Document #104311
Book 492, Page(s) 141-212
Recorded 04/14/05
   
Haskell County, Kansas
Volume 175, Page(s) 409-473
Recorded 03/28/05
(Affidavit Recorded Separately)
Affidavit – Vol. 175, Page 474
   
Hodgeman County, Kansas
Book 58, Page 54
Recorded 03/28/05
   
Kingman County, Kansas
Mtg. Book 255, Page 38
Recorded 03/29/05
   
Kiowa County, Kansas
Book 74, Page 1535
Recorded 03/24/05
   
Morton County, Kansas
Book 135, Page 617
Recorded 03/28/05
   
Ness County, Kansas
Book 292, Page 313
Recorded 03/30/05
   
Norton County, Kansas
Book 138A, Page(s) 501-565
Recorded 03/24/05
   
Pawnee County, Kansas
Document #2005-439
Book 191 of Mtgs., Page 131
Recorded 03/25/05
   
Pratt County, Kansas
Book 302, Page 316
Recorded 03/28/05
   
Reno County, Kansas
Multi County Mortgage
Book 800, Page 379
Recorded 04/01/05
 
Assignment Leases & Rents
Book 396, Page 358
Recorded 04/01/05
   
Rice County, Kansas
Document #200500837
Mrtg. #106
Book Mtg. 268, Page 703
Recorded 03/29/05
   
Rooks County, Kansas
Book 346, Page 192
Recorded 03/25/05
   
Rush County, Kansas
Book 69 of Mtge., Page 561
Recorded 03/28/05
   
Sedgwick County, Kansas
Document #/Flm-Pg. 28659186
Recorded 03/25/05
   
Seward County, Kansas
Document #840
Volume 577, Page 315
Recorded 03/25/05
   
Stafford County, Kansas
Book 184, Page 487
Recorded 03/28/05
   
Sumner County, Kansas
Book 0681, Page 0131
Recorded 03/31/05
   
Trego County, Kansas
Book 131, Page 119
Recorded 03/28/05
   
Cameron Parish, Louisiana
File #291547
Conveyance Book 1000
Mortgage Book 301
Recorded 03/21/05
   
Terrebonne Parish, Louisiana
File #1205022
Book 1752, Page 189
Recorded 03/22/05
   
Vermilion Parish, Louisiana
Document #20503022
in Mtg. Book
Recorded 03/21/05
   
Alfalfa County, Oklahoma
Document #030922
Book 581, Page 79
Recorded 03/22/05
   
Beaver County, Oklahoma
Document #1-2005-000847
Book 1133, Page(s) 0147-0211
Recorded 03/22/05
   
Caddo County, Oklahoma
Instrument #200500003079
Book Amended Mtg.
Volume 2522m Pages 768-840
Recorded 03/22/05
   
Canadian County, Oklahoma
Document #R 2005 6230
Book RB 3039, Pages 917-981
Recorded 03/22/05
   
Cleveland County, Oklahoma
Document #R 2005 11607
Book RB 3970, Page 1227
Recorded 03/22/05
   
Creek County, Oklahoma
Document #05 4205
Book 562, Page(s) 269-422
Recorded 03/24/05
   
Garfield County, Oklahoma
Document #3164
Book 1749, Page 288
Recorded 03/22/05
   
Garvin County, Oklahoma
Document #1-2005-002330
Book 1728, Page 827
Recorded 03/22/05
   
Kay County, Oklahoma
Document #1-2005-002486
Book 1309, Page(s) 0061-0183
Recorded 03/29/05
   
Kingfisher, Oklahoma
Document #1148
Book 2000, Page 001
Recorded 03/22/05
   
Lincoln County, Oklahoma
Document #02940
Book 1638, Page 264
Recorded 03/25/05
   
Major County, Oklahoma
Document #1-2005-004399
Book 1625, Page 0437-0501
Recorded 03/22/05
   
McClain County, Oklahoma
Document #1-2005-002189
Book 1739, Page 503
Recorded 03/22/05
   
Murray County, Oklahoma
Document #1-2005-000891
Book 0763, Page 214
Recorded 03/22/05
   
Noble County, Oklahoma
Document #2005-874
Volume 605, Page(s) 205-315
Recorded 03/22/05
   
Okfuskee County, Oklahoma
Document #381213
Book 967, Page 804
Recorded 03/22/05
   
Oklahoma County, Oklahoma
Document #2005043383
Book 9654, Page(s) 220-284
Recorded 03/28/05
   
Pawnee County, Oklahoma
Document #0929
Book 595, Page 182
Recorded 03/22/05
   
Payne County, Oklahoma
Document #1-2005-004788
Book 1559, Page(s) 0869-1014
Recorded 04/06/05
   
Pottawatomie County, Oklahoma
Instrument #200500003983
Recorded 03/22/05
   
Rogers County, Oklahoma
Document #005018
Volume 1664 Page 501
Recorded 03/22/05
   
Seminole County, Oklahoma
Document #2062
Book 2692, Page 1
Recorded 03/24/05
   
Stephens County, Oklahoma
Document #73-3404
Book 3121, Page 19
Recorded 03/23/05
   
Texas County, Oklahoma
Document #2005-677654
Book 1112, Page 572
Recorded 03/23/05
   
Tulsa County, Oklahoma
Document #2005060417
Recorded 05/26/05
   
Anderson County, Texas
Instrument #0502082
Volume 1898, Page 0103
Recorded 03/17/05
   
Austin County, Texas
Document #051596
Recorded 03/17/05
   
Brazoria County, Texas
Document #2005014862
Recorded 03/17/05
   
Camp County, Texas
File #17,499
Volume 196, Page 126
Recorded 03/17/05
   
Cherokee County, Texas
Document #00536877
Book OR, Vol. 1709 Page 746
Recorded 03/17/05
   
Fort Bend County, Texas
Document #2005032786
Recorded 03/23/05
   
Franklin County, Texas
Document #101772
Volume 126, Page 283
Recorded 03/17/05
   
Galveston County, Texas
Document #GAC 2005016774
Recorded 03/17/05
   
Gregg County, Texas
Document #GCC 200505694
Recorded 03/17/05
   
Harris County, Texas
Document #Y331365
Microfilm #RP ###-##-####
Recorded 03/17/05
   
Hopkins County, Texas
Document #1764
Volume 522, Page 248
Recorded 03/17/05
   
Montgomery County, Texas
Document #2005-027562
Microfilm ####-##-####
Recorded 03/17/05
   
Moore County, Texas
Document #155348
Book 600, Page 393
Recorded 03/29/05
   
Potter County, Texas
Document #01047425
Volume 3582, Page 525
Recorded 03/17/05
   
Rusk County, Texas
Document #009500
Volume 2539, Page 062
Recorded 03/17/05
   
Smith County, Texas
Document #2005-R0013005
Volume 7745, Page 002
Recorded 03/17/05
   
Titus County, Texas
Document #001640
Volume 1708, Page 165
Recorded 03/17/05
   
Upshur County, Texas
Document #200502200
Recorded 03/17/05
   
Waller County, Texas
Document #501977
Volume 0885, Page 486
Recorded 03/17/05
   
Wood County, Texas
Document #00033296
Book 02066, Page 00577
Recorded 03/17/05



2.  
Amended and Restated Deed of Trust(for Missouri, Montana, Nevada, Tennessee,
Texas and Washington), Amended and Restated Mortgage (for Arkansas, Colorado,
Itado, Illinois, Inidana, Kansas, Louisiana, Oklahoma, Wisconsin, and Wyoming),
Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement,
Fixture Filing and Financing Statement and Notice of Reinscription from
SemCrude, L.P., SemPipe, L.P., SemFuel, SemKan, L.L.C. and SemMaterials, L.P.,
as Mortgagors, to PRLAP, Inc., et al, Trustees, and Bank of American, N.A.,
Administrative Agent, dated effective as of May 31, 2005 (Multi-State mortgage)



Recording Jurisdiction
 
Recording Data
Pulaski County, Arkansas
Document #2005047639
Recorded 06/07/05
   
Adams County, Colorado
Document #20050606000592940
Recorded 06/06/05
   
Mesa County, Colorado
Document #2257581
Book 3913, Page 210
Recorded 06/06/05
   
Pueblo County, Colorado
Document #1623371
Recorded 06/06/05
   
Ada County, Idaho
Document #105071967
Recorded 06/03/05
   
Peoria County, Illinois
Document #05-20529
Recorded 06/29/05
   
Kosciusko County, Indiana
Document #200500007798
Recorded 06/03/05
   
Barber County, Kansas
Book 176, Page 323
Recorded 07/11/05
   
Barton County, Kansas
Receipt #72499
Book 612, Page 8767
Recorded 07/08/05
   
Butler County, Kansas
Mortgage #1798
Book 1339, Page 1572
Recorded 07/08/05
   
Edwards County, Kansas
Book 77, Page 25
Recorded 07/05/05
   
Ellis County, Kansas
Book 623, Page 733
Recorded 07/08/05
   
Ford County, Kansas
Book 333 at Mtgs, Page 662
Recorded 07/08/05
   
Greenwood County, Kansas
Mtg. Book 285, Page 187
Recorded 07/07/05
   
Harper County, Kansas
Book 132, Page 173
Recorded 07/12/05
   
Harvey County, Kansas
Document #106170
Mrtg. Book 497, Page 439
Recorded 07/15/05
   
Haskell County, Kansas
Book 176, Page 233
Recorded 06/13/05
   
Hodgeman County, Kansas
Book 59, Page 15
Recorded 07/12/05
   
Kingman County, Kansas
Mtg. Book 257, Page 44
Recorded 07/08/05
   
Kiowa County, Kansas
Book 74, Page 1574
Recorded 07/05/05
   
Morton County, Kansas
Book 137, Page 399
Recorded 07/05/05
   
Ness County, Kansas
Book 294, Page 411
Recorded 07/11/05
   
Norton County, Kansas
Book 140A, Page 179
Recorded 07/08/05
   
Pawnee County, Kansas
Document #2005-955
Mtge. Book 193, Page 24
Recorded 07/06/05
   
Pratt County, Kansas
Book 305, Page 565
Recorded 07/05/05
   
Reno County, Kansas
Mortgage:
Book 802, Page 425
Recorded 07/13/05
Assignment of Rents & Leases:
Book 399, Page 357
Recorded 07/13/05
   
Rice County, Kansas
Document #200501932
Mrtg. #268
Mtg. Book 270, Page 588
Recorded 07/08/05
   
Rooks County, Kansas
Book 349, Page 130
Recorded 07/08/05
   
Rush County, Kansas
Book 70 of Mtge., Page 52
Recorded 07/05/05
   
Saline County, Kansas
Book 1113, Page 1
Recorded 09/15/05
   
Sedgwick County, Kansas
Doc#/FLM-PG 28693570
Recorded 07/18/05
   
Seward County, Kansas
Document #1880
Vol. 580, Page 779
Recorded 07/08/05
   
Stafford County, Kansas
Book 186, Page 298
Recorded 07/08/05
   
Sumner County, Kansas
Photo Book 690, Page 210
Recorded 07/18/05
   
Trego County, Kansas
Book 132 of Records, Page 593
Recorded 07/08/05
   
Cameron Parish, Louisiana
Document #292956
Conveyance Book 1003
Mortgage Book 303
Recorded 06/07/05
   
Terrebonne Parish, Louisiana
File #1212105
Book 1779, Page 459
Recorded 06/14/05
   
Vermilion Parish, Louisiana
Document #20506512
Mortgage Book
Recorded 06/07/05
   
New Madrid County, Missouri
Book 669, Page 30
Recorded 06/07/05
   
Pettis County, Missouri
Document #2005-3838
Recorded 06/08/05
   
Yellowstone County, Montana
Document #3335342
Recorded 06/03/05
   
Clark County, Nevada
Document #20050606-0000439
Recorded 06/06/05
   
Alfalfa County, Oklahoma
Document #031489
Book 582, Page 763
Recorded 06/07/05
   
Beaver County, Oklahoma
Document #1-2005-001682
Book 1137, Page 93
Recorded 06/08/05
   
Caddo County, Oklahoma
Document #200500005844
Vol. 2532, Page 431
Recorded 06/08/05
   
Canadian County, Oklahoma
Document #R 2005 13310
Book RB 3068, Page 1000
Recorded 06/07/05
   
Cleveland County, Oklahoma
Document #R 2005 24675
Book RB 4010, Page 686
Recorded 06/07/05
   
Comanche County, Oklahoma
Document #2005011725
Book 4698, Page 1
Recorded 06/10/05
   
Creek County, Oklahoma
Document #05 8753
Book 569, Page 1657
Recorded 06/15/05
   
Garfield County, Oklahoma
Document #6230
Book 1760, Page 232
Recorded 06/08/05
   
Garvin County, Oklahoma
Document #1-2005-004634
Book 1736, Page 658
Recorded 06/07/05
   
Kay County, Oklahoma
Document #1-2005-005029
Book 1317, Page 683
Recorded 06/14/05
   
Kingfisher, Oklahoma
Document #2240
Book 2012, Page 171
Recorded 06/07/05
   
Lincoln County, Oklahoma
Document #05478
Book 1647, Page 499
Recorded 06/08/05
   
Major County, Oklahoma
Document #1-2005-005299
Book 1631, Page 456
Recorded 06/07/05
   
McClain County, Oklahoma
Document #1-2005-004779
Book 1749, Page 449
Recorded 06/07/05
   
Murray County, Oklahoma
Document #1-2005-001892
Book 774, Page 94
Recorded 06/07/05
   
Noble County, Oklahoma
Document #2005-1702
Book 608, Page 573
Recorded 06/07/05
   
Okfuskee County, Oklahoma
Document #382569
Book 971, Page 683
Recorded 06/08/05
   
Oklahoma County, Oklahoma
Document #000165
Book 9745, Page 1162
Recorded 06/15/05
   
Pawnee County, Oklahoma
Document #1909
Book 598, Page 245
Recorded 06/08/05
   
Payne County, Oklahoma
Document #1-2005-008407
Book 1572, Page 767
Recorded 06/07/05
   
Pottawatomie County, Oklahoma
Document #200500007856
Recorded 06/07/05
   
Rogers County, Oklahoma
Document #010051
Vol. 1684, Page 776
Recorded 06/07/05
   
Seminole County, Oklahoma
Document #4148
Book 2712, Page 92
Recorded 06/07/05
   
Stephens County, Oklahoma
Document #73-7128
Book 3163, Page 4
Recorded 06/07/05
   
Texas County, Oklahoma
Document #2005-678773
Book 1117, Page 10
Recorded 06/07/05
   
Tulsa County, Oklahoma
Document #2005071877
Recorded 06/22/05
   
Shelby County, Tennessee
Document #05086979
Recorded 06/06/05
   
Anderson County, Texas
Document #0504675
Vol. 1911, Page 553
Recorded 06/06/05
   
Austin County, Texas
Document #053351
Recorded 06/06/05
   
Brazoria County, Texas
Document #2005031465
Recorded 06/06/05
   
Camp County, Texas
File #18,287
Vol. 200, Page 478
Recorded 06/06/05
   
Cherokee County, Texas
Document #00539533
OR Book, Vol. 1723, Page 180
Recorded 06/06/05
   
Fort Bend County, Texas
Document #2005064877
Recorded 06/06/05
   
Franklin County, Texas
Document #102878
Vol. 131, Page 329
Recorded 06/06/05
   
Galveston County, Texas
Document #GAC 2005036889
Recorded 06/06/05
   
Gregg County, Texas
Document # GCC 200512335
Recorded 06/06/05
   
Harris County, Texas
Document #Y519929
Microfilm #RP ###-##-####
Recorded 06/07/05
   
Hopkins County, Texas
Document #3562
Vol. 532, Page 1
Recorded 06/06/05
   
Lubbock County, Texas
Document #21309
Vol. 9878, Page 1
Recorded 06/03/05
   
Montgomery County, Texas
Document #2005-058884
Microfilm ####-##-####
Recorded 06/06/05
   
Moore County, Texas
Document #156211
Book 604, Page 542
Recorded 06/14/05
   
Potter County, Texas
Document #01052832
Vol. 3611, Page 485
Recorded 06/06/05
   
Rusk County, Texas
Document #013230
Vol. 2559, Page 43
Recorded 06/06/05
   
Smith County, Texas
Document #2005-R0027265
Vol. 7808, Page 291
Recorded 06/06/05
   
Tarrant
Instrument #D205158475
CLTC GF#2311000217
Recorded 06/06/05
   
Titus County, Texas
Document #3264
Vol. 1732, Page 101
Recorded 06/06/05
   
Travis
Document #2005102002
Recorded 06/08/05
   
Upshur County, Texas
Document #200504655
Vol. 601, Page 717
Recorded 06/06/05
   
Waller County, Texas
Document #504158
Vol. 898, Page 368
Recorded 06/06/05
   
Wood County, Texas
Document #00037157
Book 2085, Page 493
Recorded 06/06/05
   
Spokane County, Washington
Document #5225765
Recorded 06/03/05
   
Brown County, Wisconsin
Document #2195499
Recorded 06/14/05
   
Lincoln County, Wisconsin
Document #442274
Recorded 06/08/05
   
Oconto County, Wisconsin
Document #575054
Vol. 1150, Page 134
Recorded 06/10/05
   
Outagamie County, Wisconsin
Document #1666613
Recorded 06/14/05
   
Waupaca County, Wisconsin
Document #709592
Recorded 06/10/05
   
Wood County, Wisconsin
Document #2005R06850
Recorded 06/08/05
   
Natrona County, Wyoming
Document #768350
Recorded 06/03/05





3.  
First Amendment and Supplement to Amended and Restated Deed of Trust (for
Missouri, Montana, Nevada, Tennessee, Texas, and Washington), Amended and
Restated Mortgage (for Arkansas, Colorado, Idaho, Illinois, Indiana, Kansas,
Louisiana, Oklahoma, Wisconsin and Wyoming), Fee and Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement, Fixture Filing and Financing
Statement and Notice of Reinscription from SemCrude, L.P., SemPipe, L.P.,
SemFuel, L.P., SemKan, L.L.C., SemMaterials, L.P., K.C. Asphalt, L.L.C., SemGas,
L.P., and SemGas Gathering, as Mortgagors, to PRLAP, Inc., et al, Trustees, and
Bank of America, N.A., Administrative Agent, effective as of October 18, 2005
(Multi-State mortgage)



Recording Jurisdiction
Recording Data
 
Pulaski County, Arkansas
 
Document # 2005095156
Recorded 11/08/05
   
Adams County, Colorado
Document # 20051107001234540
Recorded 11/07/05
   
Mesa County, Colorado
Document #2284799
Book 4032, Page 108
Recorded 11/07/05
   
Pueblo County, Colorado
Document # 1647020
Recorded 11/07/05
   
Ada, County, Idaho
Document #105169341
Recorded 11/08/05
   
Cook County, Illinois
Document #0613612049
Recorded 5/16/06
   
Peoria County, Illinois
Document #05-37160
Recorded 11/07/05
   
Kosciusko County, Indiana
Document # 200500016966
Recorded 11/08/05
   
Barber County, Kansas
Book 177, Pages 542
Recorded 11/07/05
   
Barton County, Kansas
Receipt #75637
Book 613, Page 2062
Recorded 1/20/06
   
Butler County, Kansas
Book 1349, Page 1613
Recorded 11/22/05
   
Edwards County, Kansas
Book 78, Page 93
Recorded 11/16/05
   
Ellis County, Kansas
Book 634, Pages 297-339
Recorded 11/07/05
   
Ford County, Kansas
Mortgage Book 338, Page 757
Recorded 11/10/05
Note:  Mortgage Tax Affidavit recorded in a separate book:
Miscellaneous Book 115, Page 1
Recorded 11/10/05
   
Greenwood County, Kansas
Book 287, Page 445
Recorded 11/15/05
   
Harper County, Kansas
Book 132, Page 432
Recorded 11/17/05
   
Harvey County, Kansas
Document #109302
Mrtg. Book 505, Page 540
Recorded 11/29/05
   
Haskell County, Kansas
Volume 178, Pages 195-237
Recorded 11/07/05
   
Hodgemen County, Kansas
Book 59, Page 51
Recorded 11/18/05
   
Kingman County, Kansas
Book 260, Page 46
Recorded 11/14/05
   
Kiowa County, Kansas
Book 75, Page 52
Recorded 11/15/05
   
Morton County, Kansas
Receipt # 2915
Book 139, Pages 158-200
Recorded 11/07/05
   
Ness County, Kansas
Receipt # 314
Volume 297, Pages 206-252
Recorded 11/07/05
   
Norton County, Kansas
Book 141A, Page 617-659
Recorded 11/07/05
   
Pawnee County, Kansas
Document #20051654
Book MG 194, Page 148
Recorded 11/17/05
   
Pratt County, Kansas
Receipt #5902
Book 310, Page 285
Recorded 11/16/05
   
Reno County, Kansas
Mortgage:
Book 805, Page 269
Recorded 11/18/05
Assignment of Leases & Rents:
Book 403, Page 228
Recorded 11/18/05
   
Rice County, Kansas
Document # 200503189
Book 272, Pages 377-442
Recorded 11/07/05
   
Rooks County, Kansas
Book 0353, Pages 034-076
Recorded 11/07/05
   
Rush County, Kansas
Book 70, Pages 699-718
Recorded 11/09/05
   
Saline County, Kansas
Receipt #29488
Book 1116, Page 1881
Recorded 11/10/05
   
Sedgwick County, Kansas
DOC#/FLM-PG:  28739777
Recorded 12/08/05
   
Seward County, Kansas
Document # 3433
Volume 585, Pages 602-644
Recorded 11/07/05
   
Stafford County, Kansas
Book 188, Page 562
Recorded 11/15/05
   
Sumner County, Kansas
Book 700, Page 180
Recorded 11/17/05
   
Trego County, Kansas
Document # 134643
Book 134, Page 643
Recorded 11/07/05
   
Cameron Parish, Louisiana
Document #294721
Recorded 11/7/05
In Conveyance Book and Mortgage Book
   
Terrebonne Parish, Louisiana
Document # 1223126
Book 1820, Page 33
Recorded 11/07/05
   
Vermilion Parish, Louisiana
Document # 20512269
Recorded 11/07/05
   
New Madrid County, Missouri
Book 676, Pages 763-805
Recorded 11/08/05
   
Pettis County, Missouri
Document # 2005-7840
Recorded 11/08/05
   
Yellowstone County, Montana
Document #3356265
Recorded 11/09/05
   
Clark County, Nevada
Document # T20050201427
Book 20051103-0003908
Recorded 11/03/05
   
Alfalfa County, Oklahoma
Document # 032810
Book 587, Pages 278-321
Recorded 11/09/05
   
Beaver County, Oklahoma
Document # I-2005-003118
Book 1144, Pages 456-498
Recorded 11/08/05
   
Caddo County, Oklahoma
Document # 200500011496
Volume 2552, Page 30
Recorded 11/08/05
   
Canadian County, Oklahoma
Document # R 2005-27870
Book RB 3130, Pages 353-395
Recorded 11/08/05
   
Cleveland County, Oklahoma
Document # R 2005-52599
Book RB 4092, Pages 676-738
Recorded 11/08/05
   
Comanche County, Oklahoma
Document # 2005024362
Book 4847, Pages 1-43
Recorded 11/08/05
   
Creek County, Oklahoma
Document #05-16604
Book 583, Pages 1171-1902
Recorded 11/09/05
   
Garfield County, Oklahoma
Document #13272
Book 1783, Page 696
Recorded 11/14/05
   
Garvin County, Oklahoma
Document # I 2005-009493
Book 1754, Pages 0075-0209
Recorded 11/09/05
   
Kay County, Oklahoma
Document # I 2005-010356
Book 1335, Pages 0001-0101
Recorded 11/09/05
   
Kingfisher County, Oklahoma
Document # 5001
Book 2047, Pages 129-171
Recorded 11/08/05
   
Lincoln County, Oklahoma
Document # 10427
Book 1668, Pages 332-378
Recorded 11/08/05
   
Major County, Oklahoma
Document # I 2005-006940
Book 1643, Pages 0101-0143
Recorded 11/08/05
   
McClain County, Oklahoma
Document # I 2005-010403
Book 1770, Page 482-549
Recorded 11/08/05
   
McIntosh County, Oklahoma
Document # I 2005-157229
Book 727, Page 380-508
Recorded 11/14/05
   
Murray County, Oklahoma
Document # I 2005-003637
Book 0795, Pages 0131-0180
Recorded 11/08/05
   
Muskogee County, Oklahoma
Document # I 2005-014952
Book 3478, Pages 165-272
Recorded 11/08/05
   
Noble County, Oklahoma
Document # 2005-3587
Book 614, Pages 748-836
Recorded 11/08/05
   
Okfuskee County, Oklahoma
Document #385205
Book 980, Pages 392-452
Recorded 11/08/05
   
Oklahoma County, Oklahoma
Document #2005183425
Book 9932, Page 1917
Recorded 11/28/05
   
Pawnee County, Oklahoma
Document #3676
Book 608, Pages 212-276
Recorded 11/10/05
   
Payne County, Oklahoma
Document # I 2005-017039
Book 1607, Pages 0029-0152
Recorded 11/08/05
   
Pittsburg County, Oklahoma
Document # 143221
Book 001414, Page 394-505
Recorded 11/09/05
   
Pottawatomie County, Oklahoma
Document #200500016571
Recorded 11/16/05
   
Rogers County, Oklahoma
Document # 020610
Book 1727, Pages 328-372
Recorded 11/09/05
   
Seminole County, Oklahoma
Document #8336
Book 2753, Pages 66-241
Recorded 11/08/05
   
Stephens County, Oklahoma
Document # 000223
Book 3248, Pages 223-276
Recorded 11/07/05
   
Texas County, Oklahoma
Document # 200500681121
Book 1126, Pages 492-535
Recorded 11/07/05
   
Tulsa County, Oklahoma
Document # 2005134498
Recorded 11/10/05
   
Decatur County, Tennessee
Document # 05046190
Book 211, Pages 1-190
Recorded 11/08/05
   
Shelby County, Tennessee
Document # 05191379
Recorded 11/22/05
   
Anderson County, Texas
Document # 0509595
Volume 1938, Pages 0741-0782
Recorded 11/08/05
   
Austin County, Texas
Document # 056848
Recorded 11/03/05
   
Brazoria County, Texas
Document # 2005064181
Recorded 11/09/05
   
Camp County, Texas
Document # 19849
Volume 209, Pages 3-45
Recorded 11/03/05
   
Cherokee County, Texas
Document # 544777
Book OR, Volume 1749,
Pages 660-701
Recorded 11/03/05
   
Fort Bend County, Texas
Document # 2005136862
Recorded 11/08/05
   
Franklin County, Texas
Document # 105036
Volume 0141, Pages 678-719
Recorded 11/07/05
   
Galveston County, Texas
Document # GAC 2005076691
Recorded 11/07/05
   
Gregg County, Texas
Document # 200524782
Recorded 11/03/05
   
Harris County, Texas
Document #Y887184
Microfilm #RP ###-##-####
Recorded 11/09/05
   
Hopkins County, Texas
Document #200500000104
OP Book 551, Page 642
Recorded 11/03/05
   
Lubbock County, Texas
Document # 44199
Volume 10191, Pages 259-300
Recorded 11/03/05
   
Montgomery County, Texas
Document # 2005-124722
Microfilm # ###-##-#### - 1467
Recorded 11/08/05
   
Moore County, Texas
Document # 0157652
Book 0611, Pages 320-361
Recorded 11/07/05
   
Potter County, Texas
Document # 01064486
Volume 3673, Pages 353-395
Recorded 11/08 /05
   
Rusk County, Texas
Document # 2005-00020375
Volume 2598, Pages 521-563
Recorded 11/03/05
   
Smith County, Texas
Document # 2005-R0055474
Volume 7934, Pages 584-625
Recorded 11/07/05
   
Tarrant County, Texas
Document # D205330958
Recorded 11/03/05
   
Titus County, Texas
Document # 2005-00020375
Volume 2598, Pages 521-563
Recorded 11/03/05
   
Travis County, Texas
Document # 2005205819
Recorded 11/03/05
   
Upshur County, Texas
Document #200509659
Vol. 632, Page 47
Recorded 11/03/05
   
Waller County, Texas
Document # 508393
Volume 924, Pages 731-771
Recorded 11/09/05
   
Wood County, Texas
Document #00044414
Book 2119, Page 564
Recorded 11/07/05
   
Spokane County, Washington
Document #5309246
Recorded 11/22/05
 
Document #5309247
Recorded 11/22/05
 
Document #5309248
Recorded 11/22/05
 
Document #5309249
Recorded 11/22/05
 
Document #5309250
Recorded 11/22/05
   
Brown County, Wisconsin
Document # 2226638
Recorded 11/17/05
   
Lincoln County, Wisconsin
Document # 446414
Recorded 11/08/05
   
Oconto County, Wisconsin
Document # 581769
Volume 1178, Pages 498-540
Recorded 11/08/05
   
Outagamie County, Wisconsin
Document # 1687971
Recorded 11/08/05
   
Waupaca County, Wisconsin
Document # 717208
Recorded 11/08/05
   
Wood County, Wisconsin
Document # 2005R14528
Recorded 11/08/05
   
Natrona County, Wyoming
Document #779625
Recorded 11/08/05



4.  
Supplement to Amended and Restated Deed of Trust, Fee and Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement, Fixture Filing and Financing
Statement and Notice of Reinscription from SemCrude, L.P., SemPipe, L.P.,
SemFuel, L.P., SemKan, L.L.C., SemMaterials, L.P., K.C. Asphalt, L.L.C., SemGas,
L.P., and SemGas Gathering, L.L.C., as Mortgagors, to PRLAP, Inc., as Texas
Trustee, and Bank of America, N.A., Administrative Agent, effective as of
November 20, 2006



Recording Jurisdiction
Recording Data
Cooke County, Texas
Document 00020355
Book OPR, Vol. 1470, Page 292
Recorded 12/11/2006
   
Grayson County, Texas
Document 2006-00030043
Recorded 12/08/2006



5.  
Second Supplement to Amended and Restated Deed of Trust, Amended and Restated
Deed of Trust, Amended and Restated Mortgage, Fee and Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement, Fixture Filing and Financing
Statement and Notice of Reinscription from SemCrude, L.P., SemPipe, L.P.,
SemFuel, L.P., SemKan, L.L.C., SemMaterials, L.P., K.C. Asphalt, L.L.C., SemGas,
L.P., and SemGas Gathering, L.L.C., as Mortgagors, to PRLAP, Inc., as Texas
Trustee, and Bank of America, N.A., Administrative Agent, effective as of
December 20, 2006



Recording Jurisdiction
Recording Data
Payne County, Oklahoma
Document #1-2007-002994
Book 1694, Page 1
Recorded 03/02/ 2007



6.  
Second Amendment to Amended and Restated Deed of Trust (for Missouri, Montana,
Nevada, Tennessee, Texas, and Washington), AMENDED AND RESTATED MORTGAGE (for
Arkansas, Colorado, Idaho, Illinois, Indiana, Kansas, Louisiana, Oklahoma,
Wisconsin and Wyoming), Fee And Leasehold Mortgage, Assignment Of Leases And
Rents, Security Agreement, Fixture Filing And Financing Statement And Notice Of
Reinscription From SemCrude, L.P., SemPipe, L.P., SemFuel, L.P., SemKan, L.L.C.;
SemMaterials, L.P., K. C. Asphalt, L.L.C., SemGas, L.P.; And SemGas Gathering,
L.L.C., as Mortgagors, to PRLAP, Inc., a Missouri corporation, as Missouri
Trustee; First American Title Company, as Montana Trustee, PRLAP, INC., a North
Carolina corporation, as Nevada Trustee, PRLAP, INC., a Tennessee corporation,
as Tennessee Trustee, PRLAP, INC., a Texas corporation, as Texas Trustee, PRLAP,
INC., a Washington corporation, as Washington Trustee, and Bank of America,
N.A., Administrative Agent, dated December 20, 2006 (Multi-state mortgage)



Recording Jurisdiction
Recording Data
 
Pulaski County, Arkansas
 
Document # 2007004184
Recorded 01/12/2007
   
Adams County, Colorado
Reception # 2007000004912
Recorded 01/12/2007
   
Mesa County, Colorado
Reception # 2358596
Book 4333, Page 637
Recorded 01/12/2007
   
Pueblo County, Colorado
Document # 1709669
Recorded 01/12/2007
   
Ada, County, Idaho
Document # 107005844
Recorded 01/12/2007
   
Cook County, Illinois
Document #0402913092
Recorded 01/29/2007
   
Peoria County, Illinois
Doc. # 07-01322
Filed 01/12/2007
   
Kosciusko County, Indiana
Document # 200700001071
Recorded 01/25/2007
   
Barber County, Kansas
Book 182, Page 188
Recorded 01/24/2007
   
Barton County, Kansas
Book 613, Page 8076
Receipt # 81155
Recorded 01/22/2007
   
Butler County, Kansas
Book 2007, Page 4473
Recorded 01/25/2007
   
Edwards County, Kansas
Book 80, Page 126
Recorded 01/23/2007
   
Ellis County, Kansas
Book 662, Page 662-710
Recorded 01/25/2007
   
Ford County, Kansas
Mortgage Book 355, Page 121
Recorded 01/26/2007
 
Note:  Mortgage Tax Affidavit recorded in a separate book:
Misc. Book 118, Page 341
Recorded 01/26/2007
   
Greenwood County, Kansas
Mtg. Book 293, Page 389-453
Filed 01/22/2007
   
Harper County, Kansas
Book 133, Page 119
Recorded 01/26/2007
   
Harvey County, Kansas
Document #118281
Mtge. Book 528, Page 380
Recorded 02/20/2007
 
Document #118282
Misc. Book 403, Page 969
Recorded 02/20/2007
   
Haskell County, Kansas
Vol. # 184, Page 249-297
Recorded 01/19/2007
 
Note: Mortgage Tax Affidavit recorded separately
Vol. # 184, Page 298-334
Recorded 01/19/2004
   
Hodgeman County, Kansas
Book 60, Page 64
Filed 01/29/2007
   
Kingman County, Kansas
Doc. # 12391
Book 268, Page 14
Filed 01/26/2007
   
Kiowa County, Kansas
Book 75, Page 198
Recorded 02/01/2007
   
Morton County, Kansas
Book 145, Page 492
Recorded 01/22/2007
   
Ness County, Kansas
Book 307, page 256
Recorded 02/02/2007
   
Norton County, Kansas
Book 147A, Page 419
Recorded 01/25/2007
   
Pawnee County, Kansas
Doc. 20070085
Book MG199, Page 23
Recorded 01/23/2007
   
Pratt County, Kansas
Book 327, Page 533-600
Recorded 01/22/2007
   
Reno County, Kansas
Mort. Only - Book 813, Page 30
Recorded 01/23/2007
 
Assign Rents & Leases
Book 416, Page 106
Recorded 01/23/2007 (Recorded separately)
   
Rice County, Kansas
Mtg. Book 278, Page 701
Filed 01/25/2007
   
Rooks County, Kansas
Book 366, Page 159-207
Recorded 01/22/2007
   
Rush County, Kansas
Book 72, Page 690-745
Recorded 01/22/2007
   
Saline County, Kansas
Book 1144, Page 697
Recorded 01/25/2007
   
Sedgwick County, Kansas
Doc # / FLM-PG: 28850934
Receipt # 1645434
Recorded 01/22/2007
   
Seward County, Kansas
Document # 185
Vol. 599, Page 460
Recorded 01/22/2007
   
Stafford County, Kansas
Book 195, Page 689-784
Receipt # 5058
Recorded 01/23/2007
   
Sumner County, Kansas
Book 732, Page 374
Recorded 01/25/2007
   
Trego County, Kansas
Book 144, Page 51
Recorded 01/26/2007
   
New Madrid County, Missouri
Book 695, Page 364-413
Recorded 01/12/2007
   
Pettis County, Missouri
Document # 2007-0241
Recorded 01/12/2007
   
Yellowstone County, Montana
Doc. # 3407370
Filed 01/12/2007
   
Clark County, Nevada
Document #T20070018695
Book/Page 20070201-0001081
Recorded 02/01/2007
   
Alfalfa County, Oklahoma
Document # 036475
Book 599, Page 131-180
Recorded 01/17/2007
   
Beaver County, Oklahoma
Document #1-2007-000128
Book 1165, Page 594
Recorded 01/19/2007
   
Caddo County, Oklahoma
Instr. # 200700000773
Vol. 2609, Page 313-369
Recorded 01/18/2007
   
Canadian County, Oklahoma
Document # R 2007 1296
Book RB 3284, Page 950-998
Recorded 01/18/2007
   
Cleveland County, Oklahoma
Document # R 2007 2022
Book RB 4288, Page 285-353
Recorded 01/17/2007
   
Comanche County, Oklahoma
Document # 2007001089
Book 5235, Page 123-171
Recorded 01/17/2007
   
Creek County, Oklahoma
Document #07-2191
Book 627, Page 193
Recorded 02/20/2007
   
Garfield County, Oklahoma
Doc. # 700
Book 1840, Page 347-399
Recorded 01/17/2007
   
Garvin County, Oklahoma
Document # I-2007-000394
Book 1796, Page 726-866
Recorded 01/18/2007
   
Kay County, Oklahoma
Document #1-2007-001600
Book 1385, Page 17
Recorded 02/21/2007
   
Kingfisher County, Oklahoma
Document # 0211
Book 2125, Page 209-257
Recorded 01/17/2007
   
Lincoln County, Oklahoma
Document # 00561
Book 1730, Page 773
Recorded 01/18/2007
   
Major County, Oklahoma
Document # I-2007-000201
Book 1676, Page 146-194
Recorded 01/17/2007
   
McClain County, Oklahoma
Document # I-2007-000451
Book 1824, Page 18-91
Recorded 01/17/2007
   
McIntosh County, Oklahoma
Document #1-2007-167822
Book 766, Page 335
Recorded 02/05/2007
   
Murray County, Oklahoma
Document # I-2007-000165
Book 853, Page 87-142
Recorded 01/17/2007
   
Muskogee County, Oklahoma
Document # I-2007-000954
Book 3660, Page 175-223
Recorded 01/18/2007
   
Noble County, Oklahoma
Document # I-2007-000154
Book 632, Page 64-158
Recorded 01/17/2007
   
Okfuskee County, Oklahoma
Document # I-2007-393180
Book 1003, Page 615-681
Recorded 01/22/2007
   
Oklahoma County, Oklahoma
Doc. # 2007013078
Book 10373, Page 1117-1165
Filed 01/29/2007
   
Pawnee County, Oklahoma
Document # 0158
Book 624, Page 464-534
Recorded 01/17/2007
   
Payne County, Oklahoma
Document #1-2007-002995
Book 1694, Page 68
Recorded 03/02/2007
   
Pittsburg County, Oklahoma
Document # 163159
Book 1496, Page 710-762
File 01/23/2007
   
Pottawatomie County, Oklahoma
Instr. # 200700000702
Recorded 01/17/2007
   
Rogers County, Oklahoma
Document # I-2007-001056
Book 1839, Page 257-307
Recorded 01/17/2007
   
Seminole County, Oklahoma
Document # 315
Book 2869, Page 12-193
Recorded 01/17/2007
   
Stephens County, Oklahoma
Document # 76-1845
Book 3458, Page 191-250
Recorded 01/17/2007
   
Texas County, Oklahoma
Instr. # 200700000242
Book OR 1151, Page 739-788
Filed 01/17/2007
   
Tulsa County, Oklahoma
Document #2007024205
Recorded 03/07/2007
   
Decatur County, Tennessee
Document # 07049829
Book 225, Page 4-51
Recorded 01/12/2007
   
Shelby County, Tennessee
Instr. # 07015061
Batch # 465056
Recorded 01/23/2007
   
Anderson County, Texas
Inst. # 0700544
Vol. # 2012, Page 834-881
Recorded 01/12/2007
   
Austin County, Texas
Document # 070202
Recorded 01/12/2007
   
Brazoria County, Texas
Document # 2007002654
Recorded 01/12/2007
   
Camp County, Texas
File # 23839
Vol. # 231, Page 523-571
Recorded 01/12/2007
   
Cherokee County, Texas
Document #00560764
Book OR, Vol. 1830, Page 361
Recorded  01/12/2007
   
Fort Bend County, Texas
Document # 2007009597
Recorded 01/23/2007
   
Franklin County, Texas
File # 110358
Vol. # 165, Page 591-639
Recorded 01/12/2007
   
Galveston County, Texas
Document #2007002990
Recorded 01/12/2007
   
Gregg County, Texas
Document #200700978
Recorded 01/12/2007
   
Harris County, Texas
Document # 20070029086
Microfilm # RP ###-##-####
Recorded 01/12/2007
   
Hopkins County, Texas
File # 2007-218
Book OP, Vol. 606, Page 413-461
Recorded 01/17/2007
   
Lubbock County, Texas
File # 2007001711
Recorded 01/12/2007
   
Montgomery County, Texas
File 3 2007-005337
Microfilm # ###-##-####
Recorded 01/12/2007
   
Moore County, Texas
File # 0162133
Book 631, Page 549
Recorded 01/25/2007
   
Potter County, Texas
Document # 01094334
Vol. # 3830, Page 553
Recorded 01/12/2007
   
Rusk County, Texas
Document # 000041930
Vol. # 2714, Page 455
Recorded 01/12/2007
   
Smith County, Texas
Instr. # 2007-R00002328
Recorded 01/12/2007
   
Tarrant County, Texas
Instrument #D207015171
01/12/2007
   
Titus County, Texas
Document # 000284
Vol. # 1893, Page 300
Recorded 01/17/2007
   
Travis County, Texas
Doc. # 2007007433
Filed 01/12/2007
   
Upshur County, Texas
Document # 200700419
Vol. # 713, Page 158
Recorded 01/12/2007
   
Waller County, Texas
Document # 700414
Vol. # 1011, Page 465-513
Recorded 01/12/2007
   
Wood County, Texas
Doc. # 65219
Book 2214, Page 681-729
Recorded 01/12/2007
   
Spokane County, Washington
Document #5497439
Recorded 02/14/2007
   
Brown County, Wisconsin
Document # 2294644
Recorded 01/12/2007
   
Lincoln County, Wisconsin
Document # 456455
Recorded 01/12/2007
   
Oconto County, Wisconsin
Document # 598055
Vol. # 1243, Page 824-872
Recorded 01/12/2007
   
Outagamie County, Wisconsin
Document # 1738041
Recorded 01/12/2007
   
Waupaca County, Wisconsin
Document #737311
Recorded 04/02/2007
   
Wood County, Wisconsin
Doc. # 2007R00828
Filed 01/25/2007
   
Natrona County, Wyoming
Document # 809678
Recorded 01/12/2007





7.  
Partial Release executed by Bank of America, N.A., as Administrative Agent,
SemMaterials, L.P. and K.C. Asphalt, L.L.C., dated as of February 20, 2008.



Recording Jurisdiction
Recording Data
 
Pulaski County, Arkansas
 
Document # 2008018692
Recorded 03/19/2008
   
Adams County, Colorado
Reception # 2008000023595
Recorded 03/26/2008
   
Mesa County, Colorado
Reception # 2429407
Book 4624, Page 706
Recorded 03/18/2008
   
Pueblo County, Colorado
Document # 1762043
Recorded 03/18/2008
   
Ada, County, Idaho
Document # 108029300
Recorded 03/13/2008
   
Cook County, Illinois
Document #0807918003
Recorded 03/19/2008
   
Peoria County, Illinois
Doc. # 08-08974
Filed 03/08/2008
   
Kosciusko County, Indiana
Document # 200800003592
Recorded 03/17/2008
   
Ford County, Kansas
Book 145, Page 319
Recorded 06/06/2008
   
Saline County, Kansas
Book 1174, Page 1486
Recorded 06/12/2008
   
New Madrid County, Missouri
Book 716, Page 75
Recorded 03/29/2008
   
Pettis County, Missouri
Document # 2008-1754
Recorded 03/24/2008
   
Yellowstone County, Montana
Doc. # 3457847
Filed 03/14/2008
   
Clark County, Nevada
Document #2008 0318-0002571
Recorded 03/18/2008
   
Carter County, Oklahoma
Document No. I-2008-011026
Book 4880, Page 1
Recorded 08/19/2008
   
Comanche County, Oklahoma
Document # I-2008-014013
Book 005676, Page 0111
Recorded 07/22/2008
   
Muskogee County, Oklahoma
Document # I-2008-008911
Book 3865, Page 139
Recorded 07/22/2008
   
Rogers County, Oklahoma
Document # I-2008-013229
Book 1972, Page 743
Recorded 08/13/2008
 
Document # I-2008-011857
Book 1967, Page 725
Recorded 07/22/2008
 
Document # ____________
Book ______, Page ______
Recorded on or about the date hereof [Catoosa, OK (Koch)]
   
Decatur County, Tennessee
Document # 08053974
Book 240, Page 122
Recorded 05/13/2008
   
Shelby County, Tennessee
Document No. 08049578
Recorded 04/14/2008
   
Lubbock County, Texas
File # 2008032233
Recorded 08/18/2008
   
Tarrant County, Texas
Instrument #D208297985
Recorded 07/31/2008
   
Travis County, Texas
Doc. # 2008044011
Filed 03/20/2008
   
Spokane County, Washington
Document # 5701743
Recorded 07/28/2008
 
Document # 5654309
Recorded 03/20/2008


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


2009 CONTRIBUTION AGREEMENT


[Attached]


[Excluded for purposes of recording.]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


CONVEYED LAND PROPERTY DESCRIPTION


[Attached]



 
 

--------------------------------------------------------------------------------

 

Locations for filing:
 
1.  
Little Rock, Pulaski County, AR

 
2.  
Denver-C, Adams County, CO

 
3.  
Grand Junction, Mesa County, CO

 
4.  
Pueblo, Pueblo County, CO

 
5.  
Boise, Ada County, ID

 
6.  
Chicago, Cook County, IL

 
7.  
Pekin, Peoria County, IL

 
8.  
Warsaw, Kosciusko County, IN

 
9.  
Dodge City, Ford County, KS

 
10.  
Salina, Saline County, KS

 
11.  
New Madrid, New Madrid County, MO

 
12.  
Sedalia, Pettis County, MO

 
13.  
Billings, Yellowstone County, MT

 
14.  
Las Vegas, Clark County, NV

 
15.  
Ardmore, Carter County, OK

 
16.  
Catoosa (Koch), Rogers County, OK

 
17.  
Catoosa (Port 33), Rogers County, OK

 
18.  
Catoosa (Port of Catoosa-Frontier), Rogers County, OK

 
19.  
Lawton, Comanche County, OK

 
20.  
Muskogee, Muskogee County, OK

 
21.  
Memphis (PMAC-Shelby Co.), Shelby County, TN

 
22.  
Parsons, Decatur County, TN

 
23.  
Austin, Travis County, TX

 
24.  
Lubbock, Lubbock County, TX

 
25.  
Saginaw, Tarrant County, TX

 
26.  
Spokane (Hillyard), Spokane County, WA

 
27.  
Spokane Valley, Spokane County, WA



 
 

--------------------------------------------------------------------------------

 

EXHIBIT S
 
SGLP LENDER RELEASE
 
See attached.
 
[See Exhibit 10.14 to the Current Report on Form 8-K filed on April 10, 2009.]
 


 


 